t c memo united_states tax_court palm canyon x investments llc ah investment holdings inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date pc a single-member llc owned by ahi entered into offsetting market-linked deposit contracts with sg each contract provided for potential premium interest on the deposit the terms of the potential premium interest in each contract constituted a european-style foreign_currency digital option shortly thereafter cfa became a member in pc as a result pc was classified as a partnership for tax purposes and the offsetting mld options were treated as contributions to the newly formed partnership ahi claimed a basis in its pc partnership_interest that included the premium it owed for the long mld option but ahi did not reduce its partnership basis to account for any obligation under the short mld option under sec_752 i r c less than months later ahi acquired cfa’s pc membership interest and again became pc’s only member causing liquidation of the pc partnership under sec_732 i r c in the only asset deemed distributed by pc a foreign_currency position in canadian dollars ahi claimed a basis that equaled ahi’s basis in its pc interest minus cash it received as a deemed liquidating_distribution pc then sold the canadian dollars and claimed a substantial ordinary tax loss r issued a notice of final_partnership_administrative_adjustment in which he determined that pc was a sham and that the mld contracts lacked economic_substance and should be disregarded p petitioned this court under sec_6226 i r c held the mld transaction is disregarded under the economic_substance_doctrine held further the accuracy-related_penalty under sec_6662 i r c applies steven r mather and lydia b turanchik for petitioner stephen m barnes william r davis jr dennis m kelly and david w sorensen for respondent contents findings_of_fact i background ii notice_2000_44 iii investigating the mld strategy iv executing the mld transaction a b c d e preliminary steps the mld contracts transactions following the mld contracts termination of the mld contracts activities following the termination of the mld contracts f g pryor cashman opinion palm canyon’s trading activity after v relevant tax reporting for a b c palm canyon’s return thighmaster’s return the hamels’ return vi fpaa opinion i jurisdiction under tefra ii statute_of_limitations on assessments iii burden_of_proof iv economic_substance of the mld transaction a b c definition of a liability under sec_752 sec_1_752-6 income_tax regs economic_substance_doctrine subjective prong a b c d the hamel companies’ lack of a current or foreseeable need to hedge foreign_currencies lack of investigation into the foreign_currency aspects of the mld contracts and the participating parties lack of rational economic behavior in pricing the mld contracts cf advisors’ membership in palm canyon solely to facilitate the tax_benefit contemplated by the mld transaction e the mld strategy as a tax_shelter to offset mr hamel’s taxable_income objective prong a palm canyon’s lack of realistic chance of hitting the sweet spot b nullification of any potential profit by palm canyon’s mld transaction fees d conclusion v sec_6662 accuracy-related_penalty a preliminary matters jurisdiction burden of production gross_valuation_misstatement negligence substantial_understatement sec_6664 reasonable_cause exception dollar_figure b c d e vi conclusion memorandum findings_of_fact and opinion marvel judge respondent issued a notice of final_partnership_administrative_adjustment fpaa for pursuant to sec_6223 a to ah investment holdings inc ahi the tax_matters_partner tmp of palm canyon x investments llc palm 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure canyon a limited_liability_company classified as a partnership for federal_income_tax purposes in the fpaa respondent determined that palm canyon was a sham and that offsetting market-linked deposit4 contracts mld contracts entered into by palm canyon lacked economic_substance and should be disregarded for federal_income_tax purposes accordingly respondent made adjustments to the income expense deduction and distribution items reported by palm canyon on it sec_2001 federal_income_tax return and imposed an accuracy-related_penalty under sec_6662 a petition_for_readjustment of partnership items was filed by ahi on behalf of palm canyon the parties tried and briefed the following issues whether palm canyon’s mld contracts lacked economic_substance and should be disregarded for federal_income_tax purposes alternatively whether palm canyon should be disregarded as a sham 2palm canyon is subject_to the unified partnership audit and litigation procedures of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 3palm canyon’ sec_2001 partnership_tax_year began date and ended date palm canyon’ sec_2001 tax_year 4hereinafter we will refer to market-linked deposit s as mld s alternatively whether palm canyon’s short mld contract is a liability under sec_752 and b or a contingent_liability under sec_1_752-6 income_tax regs alternatively whether the mld contracts should be treated as a single integrated transaction with a net tax basis of dollar_figure under the substance_over_form_doctrine and sec_988 and whether any underpayment_of_tax attributable to the adjustments to partnership items is subject_to the sec_6662 accuracy-related_penalty as determined at the partnership level findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties are incorporated herein by this reference on the date ahi filed its petition as palm canyon’s tmp palm canyon had no principal_place_of_business as it had ceased to exist i background in alan hamel mr hamel and his wife suzanne hamel collectively the hamels began promoting various retail products including the well-known thighmaster piece of exercise equipment the hamels enjoyed considerable success with the thighmaster selling millions of units by the hamels’ 5suzanne hamel also known as suzanne somers is an actress who is featured in advertisements for the thighmaster the parties’ stipulations also reflect the spelling sommers retail operation included numerous products besides the thighmaster including other fitness products jewelry books videos and various food items the hamels’ businesses manufactured over big_number products annually the hamels operated their retail business through a corporate structure headed by thighmaster world corp thighmaster as of date thighmaster was the parent_corporation of seven subsidiary corporations engaged in various business activities and organized by function and product sales7 collectively the hamel companies during mr hamel was thighmaster’s sole shareholder through none of the hamel companies operated a business or owned any manufacturing storage or sales facilities in a foreign_country in the hamel companies’ international activities consisted primarily of sales through the internet the hamel companies also ordered a significant portion of the materials used to make their products from asia and had some of their products manufactured there none of the hamel companies’ businesses had any contracts due in or that required_payments in foreign_currencies 6mr hamel organized thighmaster in sometime after thighmaster changed its name to elo 7as of date six of the seven corporations were qualified subch s subsidiary corporations additionally thighmaster had no direct or indirect ownership_interest in any foreign_entity or bank account and paid no foreign taxes ii notice_2000_44 on date the internal_revenue_service irs issued notice_2000_44 2000_2_cb_255 titled tax_avoidance using artificially high basis it was published in the internal_revenue_bulletin on date in notice_2000_44 supra the irs addressed arrangements that produce noneconomic tax losses on the disposition of partnership interests and described two variations of loss-generating transactions one described transaction involved purchasing and writing options and purportedly creating positive basis in a partnership_interest by transferring the options to a partnership id c b pincite in such a transaction the taxpayer purports to have a basis in the partnership_interest equal to the cost of the purchased call option although the net economic outlay and the value of the partnership_interest are nominal or zero id the taxpayer then claims a tax loss on the disposition of partnership_interest without incurring a corresponding economic loss id in the notice the irs stated that losses resulting from the described transaction did not represent bona_fide losses reflecting actual economic consequences and were not allowable as deductions for federal_income_tax purposes id in the notice the irs also stated that tax losses from similar transactions designed to produce noneconomic tax losses by artificially overstating basis in corporate stock or other_property are not allowable as deductions and appropriate penalties might be imposed on participants in these transactions id the irs also stated that transactions that were the same as or substantially_similar to the ones described in the notice could be subject_to challenge under sec_752 under sec_1_701-2 income_tax regs or under other antiabuse rules and could result in the imposition of a sec_6662 accuracy-related_penalty id c b pincite iii investigating the mld strategy mr hamel’s certified_public_accountant c p a clifton lamb mr lamb was looking for a means to reduce the hamels’ tax_liability as early as date when he met with aaron sokol and steven fuld of the skyline group a financial services firm to discuss high end tax products for big losses in a telephone conversation on date mr hamel and mr lamb discussed foreign markets and foreign_currencies shortly after this conversation mr lamb met with john ivsan mr ivsan a 8mr lamb had advised mr hamel on business and tax matters since mr lamb describes himself as an outsource cfo of the hamel companies mr lamb worked as a field agent with the irs for approximately years during and part of mr lamb was a partner in the accounting firm of miod co llp during he was an owner of lamb accountancy corp tax attorney with cantley sedacca llp cantley sedacca to discuss foreign_currency trading with mlds mld strategy dollar_figure reg wilson mr wilson an employee of epic advisors inc epic a financial and retirement planning and advisory firm referred mr lamb to cantley sedaccadollar_figure paul kestenbaum mr kestenbaum an attorney who introduced mr lamb to mr wilson also attended the meetingdollar_figure the mld strategy involved offsetting currency positions that produced a capital or ordinary tax loss by exploiting the provisions governing the tax treatment of partners and partnerships mr ivsan introduced cantley sedacca to the mld strategy around date during cantley sedacca with 9cantley sedacca was a law firm organized in georgia its principal_place_of_business was in dallas tex the firm was formed on date and dissolved in late 10mlds are money market instruments issued by financial institutions whereby an investor deposits money with the financial_institution for a fixed period and in lieu of all or part of the interest to be paid on the deposit the depositor has the opportunity to earn a higher return than otherwise granted for a traditional time deposit the higher return depends on the market performance of some other asset specified in the mld documentation 11epic received a flat fee of dollar_figure from cantley sedacca for referring mr lamb mr wilson paid mr lamb dollar_figure of this amount 12mr wilson also paid dollar_figure of epic’s dollar_figure referral fee from cantley sedacca to mr kestenbaum and his law firm the assistance of daniel brooks mr brooks a former foreign_currency trader at deutsche bank ag and craig brubaker mr brubaker an employee at the dallas branch of deutsche banc alex brown marketed the mld strategy to accountants and financial advisers nationwide and sold it to approximately clientsdollar_figure mr brooks knew the mld strategy was a tax advantage or tax_motivated_transaction mr lamb’s initial reaction to the mld strategy was that the tax_benefit was too good to be true on date mr lamb spoke with mr hamel about the mld strategy following the discussion mr lamb reviewed a tax opinion by the law firm bryan 13mr brooks has an m b a degree and extensive experience in the financial industry having worked as a foreign_currency trader for several large banks before starting his own currency adviser firm clarion capital in 14deutsche bank ag is an international bank headquartered in germany with offices in london and the united_states mr brooks worked at deutsche bank ag from to 15mr brubaker met mr brooks during mr brooks’ employment with deutsche bank ag 16deutsche banc alex brown is a licensed broker-dealer engaged in the domestic securities brokerage business and is a division of deutsche bank securities inc a wholly owned subsidiary of deutsche bank ag 17the specific origin of the mld strategy is not clear from the record however beckett cantley mr cantley of cantley sedacca testified that when mr ivsan brought the mld strategy to cantley sedacca around date mr brooks and mr brubaker were held out as the originators of the strategy cave llp bryan cave dated date on the mld strategy bryan cave opinion dollar_figure on date mr hamel met with mr lamb and mr ivsan to discuss a possible transaction based on the mld strategy at the meeting mr hamel and mr lamb first learned of mr brooks under the proposed structure of the mld transaction mr brooks would serve as a foreign_currency investment adviser on behalf of mr hameldollar_figure after the meeting mr hamel told mr lamb to continue investigating a potential mld transaction and to instruct kenneth barish mr barish an attorney with the law firm kajan mather barish p c also to investigate the mld strategy and analyze the bryan cave opinion mr lamb contacted mr barish about the mld strategy and faxed mr barish notes regarding his review of a bryan cave draft discussion of the sec_6662 penalty dated date mr lamb researched mlds on the internet mr lamb and mr barish also investigated the 18cantley sedacca hired bryan cave to determine whether a transaction incorporating mlds should be registered as a tax_shelter and to evaluate other potential tax issues 19mr brooks served as a foreign_currency investment adviser in each of the approximately mld transactions in which he participated 20mr barish had advised mr hamel on tax matters since the late 1980s mr barish worked in the criminal tax_division of the u s department of justice and the tax_division of the u s attorney’s office for the central district of california before entering private practice mr barish has experience in litigating tax_shelter cases backgrounds of mr ivsan and mr brooks mr lamb conducted internet research on mr brooks and his currency-adviser firm clarion capital mr barish confirmed that mr ivsan had received an ll m from new york university mr barish hired a private investigator alan wells mr wells to conduct a background check on mr brooks on date mr lamb and mr barish met with mr ivsan to discuss a potential mld transaction and to give mr barish an opportunity to review the bryan cave opinion after reading the opinion mr barish was skeptical of the tax benefits of the mld strategy on or around date mr hamel instructed mr lamb to meet with mr brooks to discuss the mld strategy mr lamb exchanged several emails with mr brooks regarding mr brooks’ background and a potential mld transaction on date mr wells provided mr barish a report regarding background inquiries on mr brooks the background check confirmed various aspects of mr brooks’ identity following the receipt of mr wells’ report mr lamb sought to obtain a credit report on mr brooks in an email to mr brooks mr lamb stated that good credit was an indication of business acumen and that the hamel companies typically examined an individual’s credit before going into business with that person however mr brooks did not deem his credit relevant and failed to provide the necessary credit waiver on date mr lamb met with mr brooks to evaluate whether mr brooks was trustworthy mr lamb also met with marc kushner mr kushner a tax attorney with the law firm pryor cashman sherman flynn llp pryor cashman cantley sedacca referred mr hamel to pryor cashman mr ivsan and mr barish participated by telephone in the meeting with mr kushner mr ivsan also gave mr barish and mr lamb a copy of a discussion of the sec_6662 penalty contained in a pryor cashman draft tax opinion on the mld strategy following the meetings with mr brooks and mr kushner mr lamb recommended that mr hamel proceed with the proposed mld transaction mr barish noted that the mld strategy represented an aggressive tax opinion that worked from a technical standpoint and he recommended creating a paper trail memorializing discussions concerning offshore expansion and currency_transactions before executing the mld strategy on date thighmaster held a management meeting for which herb schmidt thighmaster’s chief financial officer cfo and director of operations prepared a memorandum regarding business opportunity business plan and jim england thighmaster’s president prepared a memorandum regarding international marketing the memoranda recommended expanding the hamel companies’ business operations into foreign markets and outlined potential strategiesdollar_figure around this time mr hamel decided to proceed with executing the mld transaction iv executing the mld transaction a preliminary steps on date mr hamel and cantley sedacca executed an agreement for legal services that same day mr lamb as trustee of the galway trust made a dollar_figure wire transfer from the galway trust’s account to cantley sedacca for services related to the mld strategy that were rendered by various partiesdollar_figure sometime before date cantley sedacca sent mr lamb documents regarding the mld transaction for mr hamel to sign and return to the firm those documents related to and purported to implement the mld transaction and included formation documents for palm canyon and ahi an operating_agreement effectively making mr brooks through cf advisors xl llc an 21the only recommendation contained in the memoranda that the hamel companies implemented in was a recommendation in mr schmidt’s memorandum related to measures designed to guard against foreign_currency fluctuations 22the parties stipulated that galway trust was owned by alan and suzanne hamel 23the dollar_figure fee was nonrefundable provided that pryor cashman issued a tax opinion with respect to the mld transaction before date from the dollar_figure payment cantley sedacca distributed dollar_figure to pryor cashman for its tax opinion and dollar_figure to epic as a referral fee entity created by mr brooks under clarion capital cf advisors see infra p a member of palm canyon and various operational documents with banks involved in the mld transaction the documents also included notice agreement and payment documents related to buying out mr brooks’ palm canyon interest through cf advisors see infra pp which did not occur until date and a letter authorizing the sale of all positions held by palm canyon which did not occur until date on or around date mr hamel signed but did not date those documents on date ahi was incorporated under the laws of delawaredollar_figure mr hamel received big_number common shares of ahi as the company’s sole shareholder on date palm canyon was formed as a limited_liability_company under the laws of delaware on or around date palm canyon established a brokerage account with deutsche banc alex brown and mr lamb as trustee of the galway trust transferred dollar_figure to this accountdollar_figure on date mr hamel executed an operating_agreement for palm 24cantley sedacca prepared all documents related to the formation and organization of ahi and palm canyon and filed the formation or incorporation documents with the applicable government agencies 25palm canyon did not have a financial or bank account with any other financial institutions or broker-dealers during 26mr brubaker handled all transactions related to palm canyon’s deutsche banc alex brown account canyon effective as of date naming himself the sole member and acknowledging his capital_contribution of dollar_figure in exchange for big_number class a unitsdollar_figure mr hamel also signed a form ss-4 application_for employer_identification_number dated date identifying palm canyon as a multiple-member limited_liability_company and checking the partnership box mr hamel also executed a full trading authorization with privilege to withdraw money and or securities with deutsche banc alex brown dated date authorizing mr brooks to act on behalf of palm canyon with respect to its deutsche banc alex brown account on or around date mr hamel and cf advisors entered into an agreement for services related to foreign_currency investments under this arrangement mr hamel purportedly authorized mr brooks to select which foreign_currency trades to make on behalf of palm canyon within certain risk parameters that cantley sedacca had set b the mld contracts on date palm canyon entered into mld contracts it executed the trades that were part of the mld strategy and received two trade confirmations from société générale each 27as a limited_liability_company with only one member palm canyon was disregarded as an entity separate from its owner for federal_income_tax purposes absent an election to be classified as a corporation sec_301_7701-2 and b a and b proced admin regs 28société générale is an international bank headquartered in continued identified as a currency linked deposit swap the mld contracts provided for offsetting deposits between palm canyon and société générale to be made on date in the amounts of big_number or dollar_figure million using the spot exchange rate of u s dollar per eurodollar_figure the mld contracts required palm canyon and société générale to repay the deposits on date in u s dollars together with a fixed yield on the deposit amount computed at an annual rate of percent dollar_figure the mld contracts provided for a potential premium interest payment on the deposit that was structured as a european-style foreign_currency digital optiondollar_figure ostensibly mr brooks made the foreign_currency trades on the bet that the u s dollar would strengthen against the japanese yen one mld contract included a call option on japanese yen purchased by palm canyon from société générale long mld continued paris france with offices in the united_states 29all of the amounts referenced in the mld contracts were denominated in euro for purposes of this opinion we substitute u s dollars for euro using the date exchange rate of u s dollar per euro consistent with the rate used in the mld contracts 30an option is a contract that gives the buyer of the option the right but not the obligation to buy or sell an asset at a predetermined price strike_price at some time in the future the right to buy in the future is a call option and the right to sell is a put option a european-style option cannot be exercised before its expiration date a digital option has a fixed payout amount or no payout depending on whether the price of the underlying asset is above or below the strike_price option dollar_figure the long mld option required palm canyon to pay société générale a dollar_figure million premium on october dollar_figure the long mld option also required société générale to pay palm canyon a fixed dollar_figure million premium interest payment payable on date if the japanese yen to u s dollar exchange rate on date spot market exchange rate as determined by société générale were equal to or greater than if the spot market exchange rate were less than dollar_figure japanese yen to a u s dollar no premium interest was due the other mld contract included a call option on japanese yen sold by palm canyon to société générale short mld option dollar_figure the short mld option required société générale to pay palm canyon 31the party purchasing an option is in the long position with respect to that option 32the purchaser of an option pays a premium for its position which amount represents the option’s value on the transaction date 33société générale was the calculation agent for both mld contracts giving the bank the exclusive right to select the spot market exchange rate that would apply to the options during the accepted industry practice for a calculation agent determining a spot market exchange rate under an option contract was to contact three or four banks on the determination_date to request a spot price of the currency under the contract the calculation agent would ask each bank for both a bid and an ask price the prices at which the bank would buy and sell the currency respectively the bid-ask spread is generally to pips a pip is the smallest price interval normally used in pricing currencies for japanese yen per u s dollar quotations a pip is the calculation agent could choose any of those prices as the spot market exchange rate 34the party selling the option is in the short position with respect to that option a dollar_figure premium on date the short mld option also required palm canyon to pay société générale a fixed dollar_figure premium interest payment payable on date if the spot market exchange rate as determined by société générale were equal to or greater than dollar_figure japanese yen to a u s dollar if the spot market exchange rate were less than dollar_figure japanese yen to a u s dollar no premium interest was due the terms of the mld contracts are summarized as follows long mld option short mld option dollar_figure deposit fixed yield percent big_number premium payment big_number potential premium interest payment big_number dollar_figure big_number big_number big_number on the basis of the offsetting positions of the long and short mld options three possible outcomes existed with respect to the premium interest provisions of the mld contracts first if the spot market exchange rate were below dollar_figure japanese yen to a u s dollar both the long and short mld options would be out- of-the-money and neither palm canyon nor société générale would receive a premium interest payout under the respective mld contract second if the spot market exchange rate were at or above dollar_figure japanese yen to a u s dollar the long and short mld options would be in-the-money and both palm canyon and société générale would receive a premium interest payout under the respective mld contract in this circumstance palm canyon would receive a net premium interest payment of dollar_figure the difference between société générale’s dollar_figure million premium interest payment to palm canyon and palm canyon’s dollar_figure premium interest payment to société générale third if the spot market exchange rate were dollar_figure or dollar_figure japanese yen to a u s dollar the mld options would be in the sweet spot and palm canyon would receive a premium interest payout of dollar_figure million under the long mld option while not owing a premium interest payout to société générale under the short mld option under no circumstances would palm canyon owe premium interest to société générale under the short mld option without receiving a premium interest payout from société générale under the long mld option neither palm canyon nor société générale transferred funds with respect to the dollar_figure million offsetting deposits on date additionally neither party transferred funds equivalent to the full option premiums required under the mld contracts instead on date palm canyon paid société générale a dollar_figure net premium the difference between the dollar_figure million long mld option premium palm canyon owed to société générale and the dollar_figure short mld option premium société générale owed to palm canyondollar_figure 35of the dollar_figure net premium société générale retained dollar_figure paid deutsche banc alex brown dollar_figure and distributed dollar_figure to risk c transactions following the mld contracts as of date mr hamel assigned ahi his big_number class a units in palm canyon in exchange for big_number ahi shares making ahi the sole member of palm canyon mr hamel appointed himself as ahi’s sole director president and treasurer- secretary also as of date mr hamel transferred his big_number ahi shares to thighmaster as a capital_contribution making thighmaster ahi’s sole shareholder thighmaster approved and authorized the capital_contribution of mr hamel’s ahi shares accepted ahi as a qualified_subchapter_s_subsidiary and ratified all prior actions by ahi’s directors and officers including mr hamel by an amended operating_agreement dated date ahi and cf advisors made cf advisors a member of palm canyondollar_figure the amended palm canyon operating_agreement reduced ahi’s ownership_interest in palm canyon to big_number class a units and stated that cf advisors contributed dollar_figure to be paid out of investment adviser fees in exchange for big_number class b units the operating_agreement also provided that cf advisors would receive 36mr brooks also became a partner or member of the partnership or limited_liability_company in each of the approximately mld transactions in which he participated a quarterly investment advisory fee and a one-time fixed dollar_figure fee specifically for dollar_figure when cf advisors became a member in palm canyon palm canyon became classified as a partnership for federal_income_tax purposesdollar_figure accordingly ahi which until then had been the sole member of palm canyon was treated under sec_721 as contributing all of the assets of the limited_liability_company which on the date of the contribution consisted of dollar_figure and the long mld option to the new partnership in exchange for a partnership interestdollar_figure under sec_722 ahi’s basis in its palm canyon partnership_interest equaled its basis in the assets that it was deemed to contribute to the newly created partnershipdollar_figure consequently ahi claimed an initial dollar_figure basis in its palm canyon partnership_interest which included the original dollar_figure contributed by mr hamel and the dollar_figure million premium palm canyon purportedly paid under the long mld option 37on date palm canyon paid cf advisors dollar_figure of the dollar_figure investment adviser fee owed 38when a limited_liability_company acquires two or more members it becomes classified as a partnership for federal_income_tax purposes absent an election to be treated as a corporation sec_301_7701-3 and b proced admin regs 39cf advisors’ dollar_figure contribution to be paid out of investment adviser fees was treated as a contribution to the new partnership in exchange for an ownership_interest in palm canyon 40cf advisors’ basis in its palm canyon partnership_interest equaled the dollar_figure it contributed to the partnership to be paid out of the investment adviser fee it was due ahi did not account for any potential liability with respect to the short mld option under sec_752dollar_figure ahi’s dollar_figure basis in its palm canyon partnership_interest was significantly higher than its net economic outlay in acquiring the partnership_interest which was dollar_figure and the dollar_figure net premium palm canyon paid with respect to the mld options between october and date palm canyon entered into four separate 30-day foreign_currency option agreements with deutsche bank ag involving swiss francs japanese yen british pounds and canadian dollarsdollar_figure each contract required a dollar_figure premium payment which palm canyon transferred to deutsche bank ag palm canyon earned a dollar_figure net profit on the four options d termination of the mld contracts as of date termination_date palm canyon and société générale terminated the mld contracts providing for a full release of all respective obligations stated in the 41under sec_752 any decrease in a partner’s share of the partnership’s liabilities or any decrease in a partner’s individual liabilities through the assumption by the partnership of the partner’s liabilities is treated as a distribution of money to the partner by the partnership under sec_733 a partner’s basis in his partnership_interest is reduced by the amount of any money distributed to the partner 42mr brooks placed similar minor foreign_currency trades for each of hi sec_150 mld strategy clients 43neither party raised an issue regarding the federal_income_tax consequences of the early termination of the mld contracts confirmations and for a termination_payment of dollar_figure by société générale to palm canyondollar_figure on date the japanese yen to u s dollar exchange rate reported by the new york federal reserve bank wa sec_125 putting both the mld short and long options in the money because of the early termination of the mld contracts palm canyon earned dollar_figure on the mld contracts the difference between the dollar_figure termination_payment and the dollar_figure net premium paid to société générale before taking into account the dollar_figure in fees paid to cantley sedacca and cf advisors neither palm canyon nor société générale transferred dollar_figure million on the termination_date or at any time thereafter to repay the offsetting deposits similarly neither party paid the fixed yield to its counterparty e activities following the termination of the mld contracts on date palm canyon purchased canadian dollars at a conversion rate of canadian dollar per u s dollar for dollar_figure canadian dollars position dollar_figure 44the termination_payment represented the premium société générale was willing to pay palm canyon to cancel the mld contracts 45mr brooks bought canadian currency in many of the other mld transactions in which he participated in the instances where he did not purchase canadian currency mr brooks purchased equity interests presumably so the character of the loss on the disposition of the equity_interest would be capital instead of ordinary both mr lamb and mr barish knew that ahi had to acquire cf advisors’ membership interest in palm canyon before the end of thighmaster’ sec_2001 tax_year to recognize the mld strategy’s tax benefitdollar_figure as of date ahi purchased cf advisors’ big_number class b units in palm canyon for dollar_figure because of ahi’s acquisition of cf advisors’ membership units ahi became again the sole member of palm canyondollar_figure consequently under sec_708 palm canyon’s partnership status was terminated triggering a deemed_distribution of palm canyon’s assets see revrul_99_6 1999_1_cb_432 on date palm canyon’s only assets were dollar_figure and the canadian dollars position mr hamel on behalf of ahi transferred dollar_figure to cf advisors in payment for its membership units and the remaining dollar_figure and the canadian dollars position were deemed distributed to ahi under sec_732 ahi claimed a 46mr brooks terminated his partnership or membership interest before date in all of the approximately mld transactions he entered into in 47ahi bought out cf advisors’ palm canyon interest without any negotiation paying dollar_figure the same amount as cf advisors’ original contribution mr brooks was bought out without any negotiation in each of the mld transactions in which he participated in 48palm canyon again became a single-member limited_liability_company causing it to be disregarded as an entity separate from its owner for federal_income_tax purposes absent an election to be classified as a corporation sec_301_7701-2 and b a and b proced admin regs 49under sec_732 the basis_of_property other than continued dollar_figure basis in the canadian dollars position which equaled ahi’s adjusted_basis in its palm canyon partnership_interest minus the cash it received in the liquidating_distribution see infra p by letter dated date mr hamel informed mr brubaker of cf advisors’ sale of its interest in palm canyon to ahi and indicated that mr brooks no longer had investment authority over palm canyon’s deutsche banc alex brown account as discussed above see supra pp on or around date mr hamel had signed but had not dated the agreement payment and notice documents relating to cf advisors’ sale of its palm canyon partnership_interest the date dates on these documents were not in mr hamel’s handwritingdollar_figure after mr brooks had no involvement with any of the hamel companies mr lamb turned over the hamel companies’ foreign_currency trading activities to mr brubaker and todd clendenning at deutsche bank alex brown by letter dated date mr hamel authorized mr brubaker to sell palm canyon’s canadian dollar position mr hamel had signed the letter on or around date but had continued money distributed by a partnership to a partner in liquidation of the partner’s interest equals the partner’s adjusted_basis in the partnership reduced by any money distributed in the same transaction 50the record does not indicate who dated the date letter or when it was dated not dated it at that timedollar_figure on date pursuant to the date letter that mr hamel had signed in date the canadian dollars position was sold at a conversion rate of canadian dollar to a u s dollar for dollar_figure thighmaster claimed an ordinary tax loss of dollar_figure as a result of the disposition of the canadian dollars positiondollar_figure see infra p as of date mr lamb became a director and the treasurer cfo and secretary of ahi f pryor cashman opinion on or around date mr hamel engaged pryor cashman to issue a tax opinion with respect to the mld transactiondollar_figure cantley sedacca provided pryor cashman with documents relating to the mld transaction for pryor cashman to use in the preparation of its tax opinion on date mr kushner mailed mr lamb a copy of pryor cashman’s opinion letter pryor cashman opinion regarding the mld transaction a 51the handwriting dating the letter date was not mr hamel’s the letter resulted in the sale of palm canyon’s canadian dollars position which was purchased on date for dollar_figure and which had been deemed distributed to ahi on date 52the disposition of the canadian dollars position was a foreign_currency transaction that resulted in an ordinary_loss see sec_988 b and c sec_1_988-1 income_tax regs 53during and pryor cashman prepared between and tax opinions relating to the mld strategy letter attached to the pryor cashman opinion stated that the opinion could not be relied on until mr hamel and mr brooks signed and returned a series of representations on which pryor cashman relied in issuing its tax opinion one of the representations included a statement by mr hamel that he entered into the mld transaction for business reasons with the intent to make a profit mr brooks provided his representations to pryor cashman but mr hamel did not in anticipation of receiving the representations of mr hamel and mr brooks pryor cashman issued an opinion concluding that palm canyon’s tax treatment of the mld transaction would more_likely_than_not be respected however because mr hamel never supplied the requested representations neither palm canyon nor mr hamel was entitled to rely on the pryor cashman opinion by reason of its terms which were never satisfied nevertheless after reviewing the pryor cashman opinion mr lamb and mr barish gave mr hamel a favorable recommendation regarding the mld transaction g palm canyon’s trading activity after in palm canyon continued to make foreign_currency trades with deutsche bank ag but at a reduced level in palm canyon entered into three foreign_currency investment contracts and earned a total profit of dollar_figure in the hamel companies stopped making foreign_currency trades on date palm canyon’s status as a limited_liability_company under the laws of delaware was canceled v relevant tax reporting for a palm canyon’s return on date palm canyon filed a form_1065 u s return of partnership income for palm canyon’s return dollar_figure palm canyon’s return reported the following items for ahi and cf advisors ahi cf advisors capital contributions share of income expenses guaranteed payments distributions ending capital_account dollar_figure big_number -0- big_number -0- dollar_figure -0- big_number big_number -0- the dollar_figure in capital contributions from ahi that palm canyon reported on its return consisted of mr hamel’s dollar_figure and the dollar_figure million premium palm canyon purportedly paid to société générale the net amount of palm canyon’s separately_stated partnership items was dollar_figure all of which palm canyon allocated to ahidollar_figure this amount included among other items of 54on the recommendation of mr ivsan robert kipp a partner in the tax practice group of bda k business services inc an accounting and tax preparation service located in dallas tex prepared palm canyon’s return 55palm canyon’s return reported the following separately_stated partnership items continued income and expenses dollar_figure of interest_income purportedly attributable to the long mld option and dollar_figure of interest_expense purportedly attributable to the short mld option the dollar_figure distribution to ahi reported on palm canyon’s return resulted from the liquidation of the palm canyon partnership for federal_income_tax purposes on date ahi claimed a dollar_figure adjusted_basis in its palm canyon partnership_interest at the end of palm canyon’ sec_2001 tax yeardollar_figure ahi received dollar_figure in the deemed_distribution and under sec_732 it allocated its remaining basis in its palm canyon partnership_interest to the canadian dollars position giving ahi a dollar_figure adjusted_basis in the canadian dollars position see revrul_99_6 supra b thighmaster’s return for thighmaster was an s_corporation for federal_income_tax purposes and the parent of a group of wholly owned subsidiary continued item amount dollar_figure interest_income big_number interest_expense dividend income big_number net gain on deutsche bank options big_number guaranteed_payment to cf advisors big_number wire fees nondeductible expenses total big_number 56ahi’s dollar_figure basis in its palm canyon partnership_interest at the end of the partnership’ sec_2001 tax_year represented ahi’s dollar_figure initial partnership_interest basis minus its share of separately_stated partnership items dollar_figure corporations that filed a consolidated form_1120s u s income_tax return for an s_corporation thighmaster’s return dollar_figure thighmaster included ahi on its return as a qualified subchapter_s subsidiarydollar_figure on its return thighmaster reported the following items for ahi each of the separately_stated items of income and deductions from palm canyon net amount of negative dollar_figure dollar_figure of additional interest_income and dollar_figure in other deductions for loss on currency trading the additional interest_income and other deductions for loss on currency trading represented thighmaster’s tax reporting of ahi’s date sale of the palm canyon canadian dollars position for dollar_figure although the sale of the canadian dollars position resulted in an economic loss of only dollar_figure dollar_figure - dollar_figure thighmaster claimed a dollar_figure ordinary tax loss on the sale because ahi allegedly had acquired a dollar_figure adjusted_basis in the canadian dollars position from the date liquidation of the palm canyon partnershipdollar_figure sec_732 57mr lamb prepared thighmaster’ sec_2001 form_1120s 58by letter dated date the irs notified thighmaster that it approved the qualified subch s subsidiary election for ahi and terminated ahi’s subch s status 59it is not clear why thighmaster calculated the loss on the sale of the canadian currency position without regard to the dollar_figure proceeds of sale on it sec_2001 return thighmaster combined ahi’ sec_2001 separately_stated items of income and deductions distributed from palm canyon with other separately_stated items of income and deductions of thighmaster and its subsidiaries for resulting in negative dollar_figure of consolidated separately_stated items of income and deductions for all of which thighmaster allocated to mr hamel the sole shareholder of thighmaster thighmaster also combined ahi’s other deductions of dollar_figure with the income and expenses of thighmaster and its other subsidiaries for resulting in a consolidated ordinary_loss of dollar_figure for all of which thighmaster allocated to mr hamel c the hamels’ return on date the hamels filed a joint form_1040 u s individual_income_tax_return for which showed mr hamel’s distributive_share of thighmaster’ sec_2001 separately_stated items of income and deductions net_loss of dollar_figure and thighmaster’ sec_2001 ordinary_loss of dollar_figure the hamels reported zero taxable_income on their return and no federal_income_tax liability excluding the items allocated to mr hamel for from palm canyon and the mld transaction through ahi and thighmaster the hamels would have had taxable_income of dollar_figure and an approximate federal_income_tax liability of dollar_figure vi fpaa respondent conducted an examination of palm canyon’ sec_2001 tax_year in date palm canyon entered into an agreement to extend the period of limitations for assessment of tax for until date the hamels similarly agreed to extend the period of limitations for assessment of tax including items attributable to partnership items for to date on date respondent separately mailed an fpaa to palm canyon its partners ahi as tmp and thighmaster respondent determined that palm canyon was a sham and that the mld transaction lacked economic_substance had no business_purpose and constituted an economic sham respondent disregarded the effects of the mld transaction and adjusted various partnership items on palm canyon’s return most notably disallowing the dollar_figure sec_732 distribution that resulted from the liquidation of palm canyondollar_figure this adjustment effectively disallowed the resulting dollar_figure ordinary_loss 60in the fpaa respondent made adjustments to the following items on palm canyon’s return item reported corrected adjustment -0- dollar_figure portfolio_interest dollar_figure big_number -0- portfolio dividends big_number big_number -0- other portfolio_income big_number deductions -0- big_number big_number interest_expense big_number -0- big_number big_number investment_income big_number -0- -0- investment_expenses big_number big_number distributions big_number -0- big_number that the hamels claimed on their return respondent also determined that the accuracy-related_penalty under sec_6662 should be imposed on date petitioner timely filed a petition_for_readjustment of partnership items and penalty under sec_6226 petitioner contends that respondent’s proposed adjustments are incorrect that palm canyon correctly reported all items of income loss basis and contributions to capital on its return and that none of respondent’s alternative determinations with respect to the sec_6662 penalty are appropriate petitioner also alleges that the statute_of_limitations on assessments bars respondent’s proposed adjustments petitioner’s case was tried at a special trial session in los angeles california petitioner called the following witnesses mr hamel mr lamb mr brooks mr kushner and mr barish petitioner did not present any expert testimony respondent called the following witnesses mr barish mr cantley mr wilson and two expert witnesses hendrik bessembinder mr bessembinder and thomas murphy mr murphy i jurisdiction under tefra opinion under the unified partnership audit and litigation procedures of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 the tax treatment of any partnership_item except as otherwise provided in subchapter_c must be determined at the partnership level sec_6221 sec_6226 authorizes a tmp to file a petition_for_readjustment of partnership items within days after the date on which an fpaa is mailed to the tmp in a partnership- level proceeding filed pursuant to sec_6226 this court has jurisdiction to review all partnership items for the partnership year to which the fpaa relates and to review the allocation of such items among the partners sec_6226 sec_6231 defines a partnership_item as any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level sec_301_6231_a_3_-1 proced admin regs contains an extensive list of matters that constitute partnership items including all items of partnership income gain loss deduction credit and liabilities and each partner's share thereof and partnership contributions and distributions sec_301_6231_a_3_-1 v proced admin regs in 131_tc_84 we held that the determination whether a partnership is a sham lacks economic_substance or otherwise should be disregarded for tax purposes is also a partnership_item a nonpartnership item is an item that is not a partnership_item and whose tax treatment is determined at the partner level sec_6231 and an affected_item is any item to the extent it is affected by a partnership_item the tax treatment of which is determined at a partner-level proceeding after the underlying partnership_item s is determined at the partnership leveldollar_figure sec_6231 102_tc_550 ii statute_of_limitations on assessments section a provides that the commissioner must assess any deficiency attributable to a partnership_item within years after the date the partnership tax_return was filed or within years after the due_date of the partnership tax_return determined without regard to extensions whichever is later under section b the 3-year period can be extended with respect to all partners by an agreement entered into by the secretary and the tmp or any other person authorized by the partnership in writing to enter into such an agreement before the expiration of such period the 3-year period is suspended for at least the 90-day period following the mailing of an fpaa 61there are two types of affected items computational affected items that follow from the result of a partnership- level proceeding and affected items that may require factual development at the partner level see n c f energy partners v commissio89_tc_741 during which an action may be brought under section dollar_figure sec d additionally if a petition is filed challenging the fpaa under sec_6226 the period in which an assessment can be made is suspended until the decision of the court becomes final plu sec_1 additional year sec d petitioner argues that the statute_of_limitations on assessments bars respondent’s proposed adjustments in the fpaa however before the expiration of the 3-year period following the filing of palm canyon’s return petitioner through mr barish entered into an agreement with respondent extending the period of limitations for until date respondent timely mailed petitioner the fpaa on date and under section d the 3-year period of limitations for assessment was suspended at least for the 90-day period following the mailing of the fpaa when petitioner subsequently filed a petition challenging the fpaa under sec_6226 the assessment_period was further suspended until the decision of this court becomes final plu sec_1 additional year sec d accordingly the section a period for assessments has not yet expired and we conclude that respondent is not barred from 62under sec_6226 if the tmp does not file a petition within the 90-day period any notice_partner and any 5-percent group may file a petition within days after the close of the 90-day period 63petitioner concedes that respondent mailed the fpaa within the 3-year assessment_period as extended by the agreement assessing any deficiencies in tax relating to adjustments to partnership items on palm canyon’s returndollar_figure iii burden_of_proof generally the burden_of_proof is on the taxpayer in actions challenging the adjustments to partnership items made by the commissioner unless otherwise provided by statute or determined by the court rule sec_142 a sec_7491 however provides that the burden_of_proof shall be on the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any income_tax for sec_7491 to apply the taxpayer must also satisfy the limitations contained in sec_7491 petitioner does not contend that sec_7491 applies nor has it demonstrated that it satisfies the requirements of sec_7491 consequently we hold that petitioner has the burden_of_proof as to any disputed factual issue see rule sec_142 a 64because petitioner commenced a proceeding in this court under sec_6226 respondent is restricted from assessing and collecting a deficiency attributable to a partnership_item until at least the decision of this court is final see sec_6225 in addition respondent may need to send a deficiency_notice with respect to affected items see sec a a i iv economic_substance of the mld transaction65 this case arises from petitioner’s participation in a strategy that respondent has characterized as a son-of-boss tax shelterdollar_figure in its simplest terms the mld transaction purports to produce a tax_benefit in the form of a substantial loss by manipulating the partnership tax rules and taking advantage of caselaw established in other factual contexts that promoters of the mld strategy contend excludes contingent liabilities from the definition of a liability under sec_752 see helmer v commissioner tcmemo_1975_160 discussed infra pp an mld transaction typically involves several steps and the mld 65the phrase mld contracts refers to the contracts that palm canyon entered into with société générale the phrase mld transaction refers to the overall strategy including the mld contracts and creation and termination of the palm canyon partnership 66a son-of-boss transaction can be summarized as follows a variation of a slightly older alleged tax_shelter known as boss an acronym for bond and options sales strategy there are a number of different types of son-of-boss transactions but what they all have in common is the transfer of assets encumbered by significant liabilities to a partnership with the goal of increasing basis in that partnership the liabilities are usually obligations to buy securities and typically are not completely fixed at the time of transfer this may let the partnership treat the liabilities as uncertain which may let the partnership ignore them in computing basis if so the result is that the partners will have a basis in the partnership so great as to provide for large--but not out-of- pocket--losses on their individual tax returns 128_tc_192 transaction at issue in this case is no exception the mld transaction consisted of the following first palm canyon entered into the offsetting mld contracts whose terms called for a dollar_figure million premium payment from palm canyon to société générale for the long mld option and a dollar_figure premium payment from société générale to palm canyon for the short mld option but resulted in only a net premium payment of dollar_figure by palm canyon after palm canyon entered into the mld contracts cf advisors joined ahi as the second member in palm canyon and palm canyon became a partnership for federal_income_tax purposes on the formation of the palm canyon partnership ahi was treated as contributing all of palm canyon’s existing assets which included dollar_figure in cash and the long mld option to the new partnership in exchange for a partnership_interest ahi took an initial basis of dollar_figure in its palm canyon partnership_interest which represented dollar_figure and the cost of the long mld option the purported dollar_figure million premium payment to société générale however because palm canyon’s liability for the premium interest payment under the short mld option purportedly was contingent on the spot market exchange rate ahi did not reduce its basis in its partnership_interest under sec_752 with respect to palm canyon’s assumption of the short mld optiondollar_figure therefore 67ahi based its position on helmer v commissioner tcmemo_1975_160 which ahi contends stands for the proposition continued ahi claimed an inflated tax basis in its palm canyon partnership_interest that reflected a dollar_figure million premium paid for the mld long option even though ahi’s net economic outlay to acquire the partnership_interest and the value of the partnership_interest were significantly less when cf advisors subsequently sold its palm canyon partnership_interest to ahi palm canyon’s partnership status ceased under sec_708 triggering a liquidation and a deemed_distribution of palm canyon’s assets see revrul_99_6 supra in the liquidation ahi was deemed to receive dollar_figure and the canadian dollars position palm canyon’s only asset at the time under sec_732 ahi took a dollar_figure basis in the canadian dollars position which equaled its adjusted_basis in its partnership_interest minus the dollar_figure liquidating_distribution consequently on the disposition of the canadian dollars position ahi claimed that it realized and recognized a dollar_figure ordinary_loss for income_tax purposes we must decide whether palm canyon’s mld transaction should be respected for federal_income_tax purposes first we address whether palm canyon’s tax treatment of the mld transaction fits within the literal meaning of the code as interpreted by caselaw at the time second we examine whether the mld transaction should be disregarded under the economic_substance_doctrine continued that a contingent obligation is not considered a liability for purposes of sec_752 see infra pp when considering the mld transaction we review the economic_substance of the transaction as a whole including the mld contract sec_68 and the creation and liquidation of the palm canyon partnership that occurred as a result of cf advisors’ transitory membership in palm canyon a definition of a liability under sec_752 under sec_752 a partnership’s assumption of a partner’s liability is treated as a distribution of money to the partner by the partnership which reduces that partner’s basis in its partnership_interest by the amount of the liability assumed sec_733 for petitioner to receive the tax_benefit from the mld transaction the short mld option must be excluded from the definition of a liability for sec_752 purposes so that ahi does not have to reduce its basis in its palm canyon partnership_interest at the time of the mld transaction the term liability as used in sec_752 was not defined in either the code or the regulations however several courts including this court had held that a contingent obligation is not a liability under sec_752 in helmer v commissioner tcmemo_1975_160 a partnership granted an option to buy partnership property in exchange for a series of cash premiums from the option holder 68because the deposits and fixed yield provisions of the mld contracts were offsetting in our analysis we ignore their effect upon the exercise of the option by the option holder the partnership would have had to reduce the property purchase_price by the cash premiums it received the partnership however was not obligated to return the cash premiums if the purchaser failed to exercise the option the partnership argued that the premium payments were partnership liabilities because the partnership would have to credit these payments against the purchase_price if the option holder exercised the option we held that no liability arose upon receipt of the option premiums because the option agreement created no liability on the part of the partnership to repay the funds paid nor to perform any services in the future in other opinions we have applied similar reasoning and have held that comparable obligations were not liabilities for sec_752 purposes see 90_tc_465 contingent obligations that were not fixed obligations of the partnership and were not sufficiently determinable in amount were not liabilities for sec_752 purposes 71_tc_1 contingent or contested items such as creditor’s claims were not liabilities for sec_752 purposes until they became fixed or liquidated supplemented by 71_tc_724 affd in part and remanded on other grounds 660_f2d_416 10th cir on its face palm canyon’s liability under the short mld option was contingent on the spot market exchange rate if the japanese yen to u s dollar exchange rate were equal to or greater than palm canyon owed a dollar_figure premium interest payment if the exchange rate were less than dollar_figure japanese yen to a u s dollar palm canyon owed nothing because palm canyon’s liability under the short mld option appears on its face to be a contingent obligation the short mld option would not qualify as a sec_752 liability if the helmer analysis appliesdollar_figure if on the other hand palm canyon’s liability under the short mld option was certain to arise because of the way the entire mld transaction was structured then the reasoning of helmer would not control the case at hand courts that have considered transactions in which partners contributed pairs of options to partnerships have reached inconsistent conclusionsdollar_figure see eg maguire partners-master 69as discussed below in the department of the treasury promulgated proposed_regulations that altered the definition of a liability for sec_752 purposes and explicitly stated that the definition of a liability contained in these proposed_regulations does not follow helmer v commissioner tcmemo_1975_160 fed reg date these regulations were finalized in see infra pp the new definition of liability however applies only to liabilities incurred or assumed by a partnership on or after date sec_1 a iv income_tax regs 70recent cases addressing the definition of a sec_752 liability in the context of short_sales have been more consistent courts have held that an obligation to close out a short_sale constitutes a liability for sec_752 purposes although the value of the obligation at the time of its contribution is indeterminable see 527_f3d_443 5th cir relying on revrul_95_26 continued invs llc v united_states aftr 2d pincite ustc par big_number at big_number c d cal characterizing a short option as a liability for purposes of sec_752 because such characterization is consistent with the economic reality of the partner’s contribution 82_fedclaims_636 stating that the legal doctrines delineated in helmer apply to the short option that was contributed to a partnership along with a long option 80_fedclaims_11 concluding that a sold call option contributed to a partnership was not a liability for purposes of sec_752 because continued c b and holding that a short_sale created a partnership_liability within the meaning of sec_752 because it created an obligation to return the borrowed securities and holding that incurring the liability increased the partnership’s basis in its assets by the amount of cash received on the sale of the borrowed securities salina pship lp v commissioner tcmemo_2000_352 concluding on the basis of the plain and ordinary meaning of the term liability that the taxpayer had a legally enforceable financial obligation to return the shares it borrowed and close out the short_sale in a typical short_sale transaction the short seller borrows shares from a broker and sells them the short seller must then buy an equivalent number of the borrowed shares and return them to the broker by a future date see 836_f2d_818 3d cir the short seller earns a profit on the transaction if the securities decline in value because this allows the short seller to make the covering purchase of the borrowed shares at a lower price than the initial short_sale id the potential liability under the short mld option is distinguishable from an obligation to close out a short_sale because palm canyon did not have a fixed legally enforceable financial obligation to make the premium interest payment when the partnership assumed the short mld option respondent contends that palm canyon’s liability under the short mld option was not what it appeared to be and given the parties’ arguments regarding the economic_substance of the mld transaction we must still address and decide whether the mld transaction had economic_substance regardless of how we decide this issue consequently we shall assume for purposes of the analysis that ahi did not have to reduce its basis in its partnership_interest under sec_752 as a result of palm canyon’s assumption of the short mld option and we shall evaluate the economic_substance of the mld transaction b sec_1_752-6 income_tax regs on date the department of the treasury promulgated sec_1_752-6t temporary income_tax regs fed reg date concerning a partnership’s assumption of certain partner liabilities on date the temporary_regulation 71we also note that even if we were to conclude that the obligation under the short option were a liability for sec_752 purposes sec_752 would allow partners to increase their bases in the partnership interests by their shares of the liability that the partnership has assumed see sec_1_752-2 income_tax regs addressing partner’s share of recourse_liabilities sec_1_752-3 income_tax regs addressing partner’s share of nonrecourse liabilities notably application of sec_1_752-6 income_tax regs would not result in a corresponding increase in the partner’s outside_basis for the increase in the partner’s share of partnership liabilities see eg 440_fsupp2d_608 n e d tex became final t d c b dollar_figure sec_1_752-6 income_tax regs generally provides that if a partnership in a sec_721 transaction assumes a liability of a partner as defined in sec_358 that is not treated as a liability under sec_752 or b then the partner’s basis in the partnership is reduced by the amount of the liability this regulation was intended to apply retroactively to 72the regulations changed the definition of a liability for purposes of sec_752 and also defined the term obligation see sec_1_752-1 income_tax regs sec_1_752-1 income_tax regs states that an obligation is any fixed or contingent obligation to make payment without regard to whether the obligation is otherwise taken into account under the internal_revenue_code and lists certain obligations that fit within this definition including obligations under derivative financial instruments such as options forward contracts futures contracts and swaps an obligation is a liability for sec_752 purposes if it meets the requirements of sec_1_752-1 income_tax regs while palm canyon’s short mld option likely constitutes an obligation within the new definition in sec_1_752-1 income_tax regs the regulation is inapplicable in this case because it applies only to liabilities incurred or assumed by a partnership on or after date sec_1 a iv income_tax regs the irs’ intended application of sec_1_752-1 income_tax regs contrasts with the retroactive application of sec_1_752-6 income_tax regs discussed above sec_358 provides that the term liability includes any fixed or contingent obligation to make payment without regard to whether the obligation is otherwise taken into account for purposes of the code 74before the regulations were finalized the term liability was not explicitly defined in sec_752 or its corresponding regulations assumptions of liabilities occurring after date and before june dollar_figure sec_1_752-6 income_tax regs application of sec_1_752-6 income_tax regs would force ahi to reduce its basis in its palm canyon partnership_interest by the amount on the date of assumption of palm canyon’s potential premium interest payment to société générale under the short mld option but not below the adjusted_value of the partnership_interest because the short mld option would qualify as a contingent sec_358 liability assumed by palm canyon this reduction in the basis of ahi’s partnership_interest would effectively eliminate the tax_benefit of the mld transaction because ahi would have no inflated basis in its palm canyon partnership_interest to transfer to the canadian dollars position under sec_732 the cases that have dealt with sec_1_752-6 income_tax regs have focused on whether the regulation can properly be applied retroactively see 515_f3d_749 7th cir regulation can be applied retroactively 88_fedclaims_516 regulation cannot be applied retroactively maguire partners-master invs llc v united_states aftr 2d pincite ustc par big_number at big_number big_number c d 75obligations assumed on or after date that are not described in sec_1_752-1 income_tax regs are governed by sec_1_752-7 income_tax regs cal regulation can be applied retroactively stobie creek invs llc v united_states fed cl pincite regulation cannot be applied retroactively 552_fsupp2d_1167 d colo regulation unlawful and cannot be applied retroactively 440_fsupp2d_608 e d tex retroactivity of regulation is ineffective recognizing the uncertain state of the law and in the interests of judicial economy we shall not enter the fray at this time instead we shall assume that the regulation cannot be applied retroactively and evaluate the economic_substance of the mld transaction see 568_f3d_537 5th cir c economic_substance_doctrine respondent argues that even if petitioner complied with the literal terms of the code as petitioner contends it did the mld options lacked economic_substance and the partnership was a sham and should be disregardeddollar_figure petitioner concedes that palm 76respondent also argues that we should disregard palm canyon’s status as a partnership under the so-called partnership antiabuse regulation sec_1_701-2 income_tax regs generally the antiabuse regulation permits the commissioner to recast partnership transactions that make inappropriate use of the partnership tax rules petitioner contends that the antiabuse regulation is invalid because we decide petitioner’s case on other grounds we need not decide whether the partnership antiabuse regulation is valid or whether it applies to the transaction in this case canyon entered the mld transaction in part because of its tax benefits however petitioner points out that the fact that favorable tax consequences were considered in entering the mld transaction does not compel disallowing those consequences see 435_us_561 see also 201_f3d_505 d c cir it is uniformly recognized that taxpayers are entitled to structure their transactions in such a way as to minimize tax affg tcmemo_1998_305 petitioner maintains that all entities and transactions had bona_fide economic_substance and business_purpose and must be recognized for tax purposes we must analyze the mld transaction and decide whether the transaction had economic_substance under the economic_substance_doctrine a court may disregard a transaction for federal_income_tax purposes if it finds that the taxpayer did not enter into the transaction for a valid business_purpose but rather sought to claim tax benefits not contemplated by a reasonable application of the language and purpose of the code or its regulations see eg 968_f2d_1229 d c cir revg fox v commissioner tcmemo_1988_570 the origins of the economic_substance_doctrine can be traced back to the supreme court’s decision in 293_us_465 in gregory the court held that a reorganization complying with formal statutory requirements should be disregarded for tax purposes because the taxpayer’s creation and immediate liquidation of a corporation was an impermissible attempt to convert ordinary_income into capital_gain id pincite the court recognized the taxpayer’s right to minimize taxes through legal means but stated that the question for determination is whether what was done apart from the tax motive was the thing which the statute intended id pincite the supreme court concluded that the whole undertaking though conducted according to the terms of the statute was in fact an elaborate and devious form of conveyance masquerading as a corporate_reorganization and nothing else id pincite in frank lyon co v united_states supra pincite the supreme court upheld a sale-leaseback transaction over objections that it lacked economic_substance in reaching its decision the supreme court explained the circumstances in which a transaction should be respected for tax purposes and upheld the economic_substance of the transaction at issue where there is a genuine multiple-party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the government should honor the allocation of rights and duties effectuated by the parties id the standard articulated in frank lyon co has formed the basis for the current application of the economic_substance_doctrine many courts have interpreted the frank lyon co language as creating an economic_substance_doctrine that examines two areas or prongs whether the transaction had economic_substance beyond tax benefits objective prong and whether the taxpayer has shown a nontax business_purpose for entering the disputed transaction subjective prong see eg 157_f3d_231 3d cir affg in part and revg in part tcmemo_1997_115 820_f2d_1543 9th cir affg tcmemo_1986_23 752_f2d_89 4th cir affg in part and revg in part 81_tc_184 the courts of appeals are split as to the proper articulation of the economic_substance_doctrine particularly as to the relative weights given to the objective and subjective prongs in determining whether a transaction should be respected for tax purposes some courts of appeals have applied an analysis often referred to as disjunctive under which a transaction is respected under the economic_substance_doctrine if the court finds that the transaction has either a subjective business_purpose or objective economic_substance see horn v commissioner supra pincite rice’s toyota world v commissioner supra pincite other courts of appeals have applied an analysis often referred to as conjunctive where a transaction will be respected under the economic_substance_doctrine only if the court finds that the transaction satisfies both the subjective and objective prongs see 435_f3d_594 6th cir a third group of courts of appeals has rejected the notion of a rigid two step analysis and elected to apply an approach under which the subjective and objective prongs are collapsed into a single inquiry see 69_f3d_982 9th cir revg tcmemo_1992_596 for the reasons discussed below we believe the mld transaction satisfies neither the subjective prong nor the objective prong of the economic_substance_doctrine because the mld transaction fails both prongs of the economic_substance_doctrine our conclusion regarding the economic_substance of the mld transaction is the same regardless of which analysis or approach is applied we conduct our analysis by examining the mld transaction under both the subjective and objective prongs of the economic_substance_doctrine in conducting our analysis we are mindful that respondent’s determinations that the mld transaction had no economic_substance and that the partnership was a sham and should be disregarded are presumed correct and petitioner has the burden of proving that respondent’s determinations are in error subjective prong to satisfy the subjective prong petitioner must demonstrate that palm canyon executed the mld transaction for a business_purpose aside from tax benefits see eg horn v commissioner supra pincite petitioner argues that palm canyon’s primary purpose for entering the mld contracts was to become familiar with foreign_currency hedging opportunities mr hamel testified that he wanted to pursue foreign investments that would give the hamel companies the ability to hedge against fluctuations in foreign_currencies because he was concerned about the effect such fluctuations could have on potential contracts between the hamel companies and offshore vendors petitioner contends that the hamel companies anticipated a need for foreign_currency hedging if mr hamel decided to expand the companies’ business overseas the mld transaction petitioner argues also allowed the hamel companies to evaluate the performance of mr brooks and to determine whether to pursue further trading activitites with mr brubaker additionally petitioner asserts that palm canyon entered into the mld contracts to earn a real economic profit and that palm canyon did earn a dollar_figure profit on the contracts a necessary element of the mld transaction as carried out was adding and then terminating cf advisors’ status as a member of palm canyon the overall effect of which was to create ahi’s basis in palm canyon that did not correspond with the economic reality of ahi’s investment petitioner argues that cf advisors’ membership allowed mr brooks to gain trading authority over palm canyon’s account and served as an incentive for mr brooks to perform on behalf of palm canyon the reasons petitioner offered for executing the mld transaction are not credible petitioner did not establish a nontax business_purpose for the mld transaction accordingly we hold that the mld transaction fails the subjective prong of the economic_substance_doctrine we base our holding on the following facts a the hamel companies’ lack of a current or foreseeable need to hedge foreign_currencies before considering the mld strategy the hamel companies had no interest in foreign_currency trading and there is no evidence that any of the hamel companies had any experience in foreign_currency investments at the time of the mld transaction the hamel companies had no particular need to hedge foreign currenciesdollar_figure an option contract can provide a hedge only if there is an existing risk to 77according to mr bessembinder the mld contracts as digital options were also not appropriate for managing or hedging the foreign exchange risks that would typically arise when doing business in foreign markets generally digital options would not be used as a hedge in normal international business operations such as foreign sales foreign production importing and exporting be managed palm canyon was not at risk on account of unexpected movements in the japanese yen per u s dollar exchange rate from october to date none of the hamel companies’ businesses had any contracts due in or that required_payments in any foreign_currency during thighmaster had no ownership_interest directly or indirectly in any foreign_entity or bank account and it paid no foreign taxes although mr hamel testified that he wanted to expand the hamel companies’ foreign business operations petitioner introduced no evidence aside from self-serving memoranda prepared on the eve of the mld transaction of any definite plans to expand operations overseas and none of the evidence supports a finding that the hamel companies would need foreign_currency hedging in the foreseeable future moreover such a need never materialized for any of the hamel companies before the termination of the palm canyon partnership in and the cessation of foreign_currency trading altogether in furthermore petitioner’s contention that palm canyon entered into the mld transaction to become familiar with foreign_currency investments is not credible mr hamel could have become familiar with such investments by consulting with his investment advisers he did not need to pay cantley sedacca dollar_figure and cf advisors dollar_figure to acquire such knowledge similarly we do not give any weight to mr hamel’s supposed need to assess mr brooks’ investment performance considering mr brooks’ temporary and limited role in palm canyon was already planned before the mld transaction was even executed mr brooks’ involvement only facilitated the claiming of the tax loss and had nothing to do with actually investing in foreign_currency or options b lack of investigation into the foreign_currency aspects of the mld contracts and the participating parties none of the parties principally responsible for executing the mld transaction conducted a serious independent investigation of the foreign_currency aspects of the mld contracts or the mld transaction participants neither mr hamel nor mr lamb sought to verify independently the pricing of the options or the possible outcomes under the mld contracts with any person or entity independent of the mld strategy none of the relevant parties consulted with any of the banks the hamel companies had previously used for foreign investment advice mr lamb’s and mr barish’s investigation of cantley sedacca and mr ivsan was limited consisting of a cursory review of mr ivsan’s background the parties performed little due diligence on mr brook sec_78 and conducted no meaningful investigation of the role of pryor cashman or mr kushner in promoting the mld transaction 78mr lamb exchanged several emails with mr brooks regarding mr brooks’ background and mr wells provided mr barish a report regarding his inquiries on mr brooks the primary focus of the pre-mld transaction investigation was to provide the window-dressing that would ensure that the tax benefits had some prospect of being respected that even if the tax benefits were not respected no penalty would be imposed and that some of the people who would be involved in the mld transaction were who they purported to be mr lamb and mr barish reviewed the bryan cave opinion for its analysis of the tax benefits both parties paid particularly close attention to the discussion of the sec_6662 penalty in the bryan cave opinion and pryor cashman’s draft tax opinion mr lamb and mr barish met with pryor cashman to discuss the tax aspects of the mld transaction and pryor cashman’s preparation of the tax opinion the focus of the parties on the tax treatment of the mld transaction while ignoring all other aspects of the foreign_currency investment demonstrates that the real purpose of the mld transaction was tax_avoidance c lack of rational economic behavior in pricing the mld contracts respondent’s experts mr bessembinder and mr murphy both concluded that the mld options were overpriced and thus did not reflect reasonable market prices or rational economic behaviordollar_figure 79petitioner did not present any expert testimony and did not convince us on cross-examination that respondent’s experts were not credible consequently we accept the conclusions of respondent’s experts and do not spend time summarizing the factual bases of their opinions using the black-scholes pricing model both experts found that the value of palm canyon’s long mld option was approximately dollar_figure million while the value of palm canyon’s short mld option was approximately dollar_figure4 million both palm canyon and société générale thus purportedly obligated themselves to pay premiums that were approximately dollar_figure million more than their respective mld option’s market price because the premium purportedly payable for the long mld option essentially equaled the amount of ordinary_loss the mld transaction produced palm canyon had an incentive to inflate the long mld option’s premium to generate a greater loss by similarly overstating the price of the short mld option palm canyon achieved its desired loss while mimimizing the net premium payment to société générale that net premium payment was the extent of palm canyon’s economic outlay in executing the mld transaction aside from fees respondent’s experts also determined that palm canyon overpaid by nearly dollar_figure with respect to the net option premium additionally both experts concluded that the dollar_figure termination_payment palm canyon received was significantly less than the difference 80the black-scholes option pricing model is the industry standard for pricing foreign_currency option trades under the black-scholes model the premium on a standard currency option is determined by six factors including the spot market exchange rate at the time the option is valued interest rates on each of the two currencies the time until the option expiration date the option strike_price and the volatility of the spot market exchange rate between the then market values of the mld options with mr murphy estimating dollar_figure as a more appropriate amount petitioner introduced no expert testimony on the economics of the mld transaction and petitioner offers no explanation why the long and short mld options were overpriced or why palm canyon received a termination_payment below market_value petitioner argues only that unbeknownst to mr brooks or any other relevant party société générale overstated palm canyon’s net premium so that it could pay a hidden dollar_figure fee to deutsche banc alex brown while we will not speculate about the financial arrangements among palm canyon société générale and deutsche banc alex brown with respect to the mld transaction in the absence of credible_evidence regarding the arrangement we cannot conclude on the record that mr brooks and others associated with palm canyon did not know about the deutsche banc alex brown fee mr brooks and mr ivsan determined the desired premium payments for the long and short mld options in formulating the terms of the mld contracts mr brooks testified that in pricing the long and short mld options he provided palm canyon’s desired premium payment to société générale and société générale in response issued a strike_price that mr brooks concluded was reasonable under the black-scholes option pricing model because société générale issued a strike_price in response to information provided by mr brooks the record does not support a conclusion that société générale secretly overstated palm canyon’s net premium payment palm canyon’s overpayment of the net premium coupled with the inflation of the premiums themselves and palm canyon’s willingness to accept a termination_payment below the mld options’ then market_value reflects palm canyon’s disregard for the economics of the mld contracts and evidences the tax motivations behind the mld transaction palm canyon’s pricing of the mld options was not reasonable under commercial practices in the option trading industry and demonstrates palm canyon’s lack of profit_motive in executing the mld contracts d cf advisors’ membership in palm canyon solely to facilitate the tax_benefit contemplated by the mld transaction cf advisors became a member of palm canyon solely to exploit the partnership tax rules cf advisors’ membership in palm canyon caused palm canyon to become a partnership for tax purposes which allowed ahi to claim an inflated basis in its palm canyon partnership_interest mr brooks entered into such an arrangement as a partner or member ostensibly as a foreign_currency investment adviser in each of the mld transactions that he carried out for his mld strategy clients in in its role as foreign_currency trader for palm canyon cf advisors through mr brooks purportedly had discretion to make whatever foreign_currency trades he deemed would garner a profit however mr brooks simply carried out the trades necessary to create the tax_benefit contemplated by the mld strategy the terms of the mld contracts mr brooks entered into had been predetermined to ensure the necessary ordinary_loss would be generated to offset the hamels’ estimated taxable_income the other foreign_currency trades that mr brooks made in for palm canyon were significantly smaller in amount and we think were an obvious attempt to legitimize his status as a foreign_currency trader for palm canyondollar_figure shortly after cf advisors joined palm canyon ahi purchased cf advisors’ partnership_interest to trigger liquidation of the palm canyon partnership and deemed_distribution of its assets before the close of thighmaster’ sec_2001 tax_year the liquidation provided the occasion for the transfer of ahi’s inflated basis in its palm canyon partnership_interest to the canadian dollars position and allowed ahi to claim an ordinary_loss on its subsequent dispositiondollar_figure petitioner argues that palm canyon was a special purpose venture that was formed to conduct a venture of limited duration petitioner suggests that the hamel companies wanted experience in 81our conclusion is reinforced by the fact that mr brooks placed similar minor foreign_currency trades for each of hi sec_150 mld strategy clients 82mr brooks terminated his partnership or membership interest before date in each of the mld transactions in which he participated foreign_currency trading and mr lamb believed that the mld contracts satisfied this purpose petitioner claims that the principal initial activity was a discrete transaction that would last only days and palm canyon as an entity was designed primarily for that initial venture petitioner also contends that palm canyon was validly formed had at least two legitimate business purposes and had substantial economic_effect petitioner claims that limited_liability was the first business reason for establishing palm canyon as an entity petitioner also argues that mr hamel’s intention was that the foreign_currency trading activities were part of the hamel companies petitioner states that the historic model for the hamel companies was that every separate activity was placed within its own qualified_subchapter_s_subsidiary corporation but because a subsidiary could not have an unrelated party as a shareholder palm canyon was needed to allow mr brooks’ ownership petitioner suggests this was the second reason for creating palm canyon although the goal of achieving limited_liability through establishing a limited_liability_company might have been a valid business_purpose for establishing palm canyon we question the purpose of adding and then terminating cf advisors as a partner although petitioner and mr brooks claim that cf advisors became a member in palm canyon to allow mr brooks to gain trading authority over palm canyon’s deutsche banc alex brown account petitioner did not introduce any credible_evidence to explain why cf advisors needed to become a member in palm canyon to gain such authority before cf advisors’ membership in palm canyon mr hamel granted mr brooks trading authority with respect to palm canyon’s deutsche banc alex brown account and pursuant to this authority mr brooks executed the mld contracts before the palm canyon partnership was created petitioner also suggests that cf advisors became a member of palm canyon to encourage mr brooks to perform well on palm canyon’s behalf and that mr brooks’ motive in joining the partnership was to make money that explanation however cannot be reconciled with the prearranged buyout of cf advisors cantley sedacca prepared documents pertaining to cf advisors’ termination from palm canyon at the outset of the mld transaction which mr hamel signed on or about date before cf advisors even became a member in palm canyon the record contains mr lamb’s notes of his date meeting with mr kushner in which mr ivsan and mr barish participated by telephone in paragraph mr lamb wrote why is clarion capital bought out entirely up to the client--reason for termination--not comfortable with derivatives area as investment strategy also clients that have not made money not wanting to pay quarterly management fees client can stay on can keep clarion as a partner in llc termination of partnership causes outside_basis to be attached to assets inside partnership transfer of partnership_interest to a third party could also accomplish the same thing termination of the partnership or transfer of partnership_interest is the only way to get the loss needed at trial mr lamb also testified that mr brooks had to be terminated as a member of palm canyon to ensure that the tax transaction would work correctly the advance preparation of cf advisors buyout documents as part of the same packet as other transaction documents and advance discussions about potential business reasons for buying out cf advisors’ interest in palm canyon show that all steps in the mld transaction were prearranged and that the parties had no legitimate intention of pursuing foreign_currency trading and were concerned exclusively with producing the contemplated tax_benefit we also find significant the fact that cf advisors sold its palm canyon interest without any negotiations no negotiations took place in any of mr brooks’ similar transactions we conclude that the only purpose behind cf advisors’ participation in the mld transaction was to further a carefully orchestrated and prearranged plan to manufacture a dollar_figure million ordinary_loss cf advisors’ involvement as a foreign_currency trader was mere window dressing for its role in assuring the recognition of this tax_benefit e the mld strategy was a tax_shelter to offset mr hamel’s taxable_income mr brooks mr brubaker and mr ivsan developed the mld strategy as a tax_avoidance scheme and not to create an opportunity to hedge foreign_currencies or achieve a pretax profit mr brooks knew the mld strategy was a tax advantage or tax_motivated_transaction cantley sedacca marketed the mld strategy as a tax_shelter to accountants and financial advisers nationwide and sold it to approximately clients cantley sedacca through mr ivsan presented the mld strategy to mr lamb to reduce the hamels’ federal_income_tax liabilitydollar_figure for the tax_year the hamels reported approximately dollar_figure million in taxable_income and paid nearly dollar_figure million in federal_income_tax and estimates in date showed that the hamels expected taxable_income between dollar_figure and dollar_figure million in cantley sedacca designed the mld transaction to reduce or eliminate the hamels’ projected income by producing through palm canyon ahi and thighmaster a dollar_figure million ordinary_loss because of the mld transaction the hamels reduced their taxable_income to zero and avoided approximately dollar_figure million in federal_income_tax we find that mr hamel executed the mld transaction for the sole purpose of sheltering 83mr lamb had been looking for a means to reduce the hamels’ tax_liability as early as date when he met with the skyline group to discuss high end tax products for big losses his income from tax and we reject any testimony to the contrary as not credible we conclude that palm canyon entered into the mld transaction solely to reduce the hamels’ federal_income_tax liability objective prong to satisfy the objective prong petitioner must demonstrate that the mld transaction had a reasonable prospect of earning a profit see eg horn v commissioner f 2d pincite petitioner contends that palm canyon had a substantial opportunity to earn a profit on the mld options as discussed above palm canyon had three possible outcomes following the expiration of the mld contracts if both mld options were out of the money palm canyon would lose its dollar_figure net investment if both mld options were in the money palm canyon would earn a maximum net profit of dollar_figure or if the long mld option were in the money and the short mld option were out of the money palm canyon would hit the sweet spot and net dollar_figure according to petitioner palm canyon had a significant opportunity to earn a dollar_figure profit if both mld contracts were in the money and had a chance of receiving a high profit from hitting the sweet spot petitioner claims that the mld contracts generated an actual economic profit of dollar_figure which equaled a 12-percent return on a 60-day investment and that palm canyon’s subsequent foreign_currency trading activities generated an additional economic profit of dollar_figure despite petitioner’s claims that palm canyon could have earned a significant profit in two of the three possible outcomes we find that taking transaction fees into account palm canyon did not have a reasonable expectation of earning a profit on the mld contracts accordingly we hold that the mld transaction fails the objective prong of the economic_substance_doctrine test we base our holding on the following factors a palm canyon’s lack of a realistic chance of hitting the sweet spot palm canyon’s chances of hitting the sweet spot were remote mr lamb acknowledged that the likelihood of hitting the sweet spot was small mr brooks stated that there was only a percent chance of palm canyon’s hitting the sweet spot and none of hi sec_150 clients involved in an mld strategy transaction received a sweet spot payoutdollar_figure respondent’s experts concluded using the black-scholes pricing model that the chance of hitting the sweet spot was between dollar_figure and dollar_figure percent 84mr brooks testified that the sweet spot was not something he considered but that it would have been wonderful if the mld contracts had hit the sweet spot mr brooks also stated that he terminated the palm canyon mld contracts before maturity despite the japanese yen per u s dollar exchange rate’s relative proximity to the sweet spot because he feared the market’s volatility and wanted to lock in a profit we reject mr brooks’ testimony regarding his reason for terminating the mld contracts before maturity as not credible from a practical standpoint palm canyon’s chances of hitting the sweet spot were zero under the terms of the mld contracts governing the determination of the spot market exchange rate the market practices at the time would have allowed société générale as the calculation agent and determinant of the spot market exchange rate to assure that palm canyon would not hit the sweet spotdollar_figure as explained by respondent’s experts if société générale had followed industry market practices in determining the spot market exchange rate société générale would have asked three or four other banks or brokers to quote a bid price at which they would buy a currency and an ask price at which they would sell a currency in response société générale would have received a range of prices generally the bid and ask spread wa sec_3 to pips société générale could then have chosen any price within that rangedollar_figure because the strike prices in the mld contracts were only pips apart société générale could 85at the time of the mld contracts it was common industry practice for the bank issuing the option to also serve as the calculation agent 86we came to a similar conclusion on analogous facts in a deficiency case new phoenix sunrise corp subs v commissioner t c ___ ___ slip op pincite relying on the testimony of the same expert 87today an independent agency sets the fixing rate for each currency pincite a m on the basis of an electronic average of prices 88in order for palm canyon to hit the sweet spot under the continued assure that palm canyon would not hit the sweet spot by choosing a price outside the specified range according to respondent’s experts nothing prevented société générale from selecting an exchange rate outside the sweet spot both experts concluded that because of société générale’s incentive to avoid payment on the long mld option and its flexibility in selecting the spot market exchange rate it was impossible for palm canyon to hit the sweet spot had palm canyon had a legitimate profit_motive in pursuing the mld transaction it could have attempted to avoid this disadvantage by trying to negotiate for the designation of an independent third party as the calculation agent or for a provision to determine the spot market exchange rate in an objective manner b nullification of any potential profit by palm canyon’s mld transaction fees disregarding the potential for the dollar_figure sweet spot payout petitioner maintains that the mld options had an opportunity of producing a dollar_figure profit if both options were in the money however if we account for the fees paid_by palm canyon in executing the mld transaction dollar_figure to cantley continued mld contracts the spot market exchange rate would have to be equal to or greater than dollar_figure but less than a 2-pip spread the 2-pip spread in the mld contracts was unusually close respondent’s expert mr murphy testified that he had never priced an option pips apart in his 20-plus years of trading foreign_currencies in all of the mld transactions mr brooks participated in the sweet spot wa sec_2 pips apart sedacca and dollar_figure to cf advisors palm canyon could not have earned a profit petitioner argues that the fees paid to cantley sedacca and cf advisors cannot be charged as transaction costs in determining the profitability of the mld transaction petitioner asserts that the dollar_figure paid to cf advisors was a flat annual fee that covered not only the mld contracts but also mr brooks’ foreign_currency trading additionally petitioner contends that the dollar_figure fee paid to cantley sedacca must be considered independent of any analysis pertaining to the potential profitability of the mld contracts because palm canyon paid the fee to determine the appropriate tax treatment of the transaction because palm canyon planned to claim a sizable tax_benefit as a result of the mld transaction petitioner asserts it would have been irresponsible to claim such a large tax_benefit without assuring the entitlement to the benefit petitioner argues that respondent cannot use the costs incurred to verify the entitlement to the tax_benefit to establish the unprofitability of the mld contracts petitioner’s arguments are unavailing the fees palm canyon paid to cantley sedacca and cf advisors were for executing the mld transaction we cannot ignore these fees in determining the profitability of the mld transaction palm canyon’s dollar_figure payment to cf advisors was not a flat annual foreign_currency adviser fee the dollar_figure payment went to mr brooks for his involvement in the mld transaction including his execution of the mld contracts his role in cf advisors’ membership and termination in palm canyon and his attempt to legitimize palm canyon’s investment activities through several smaller foreign_currency trades similarly the dollar_figure palm canyon paid to cantley sedacca was for cantley sedacca’s extensive role in executing the mld transaction while petitioner attempts to create a distinction between economic transaction fees and fees paid to verify the tax treatment of an item the record establishes that palm canyon did not pay cantley sedacca just to verify the tax aspects of the mld transaction cantley sedacca introduced the mld strategy to mr hamel structured the mld transaction and carried out each of the steps necessary to achieve the desired tax_benefit the extent of services provided beyond the verification of tax benefits is evidenced by cantley sedacca’s outsourcing the task of drafting a tax opinion to pryor cashman to which it paid only dollar_figure of its dollar_figure fee moreover we reject petitioner’s argument that the costs incurred to verify the tax aspects of the mld transaction are not attributable to the mld transaction when examining its profitability petitioner offers no authority to support this argument courts examining the profitability of a transaction in an economic_substance analysis generally consider the fees paid to promoters facilitators and tax advisers associated with the questioned transaction see eg jade trading llc v united_states fed cl pincite furthermore if petitioner’s argument accomplishes anything it reinforces palm canyon’s tax_avoidance purpose for entering the mld transaction because no rational investor would enter a transaction absent the tax motivation if the cost of verifying the tax aspects of the transaction grossly exceeded the expected economic profit we hold that the dollar_figure paid to cf advisors and the dollar_figure paid to cantley sedacca must be included in our analysis of the profitability of the mld transaction accordingly we conclude that palm canyon did not have a reasonable opportunity to earn a pretax profit on the mld transaction because even if both options were in the money and palm canyon earned a dollar_figure profit palm canyon would still have lost approximately dollar_figure on the transaction after taking into account the transaction fees d conclusion petitioner has failed to prove that the mld transaction including the steps of creating the palm canyon partnership and terminating it approximately months later satisfied either the subjective prong or the objective prong of the economic_substance_doctrine petitioner has not introduced credible_evidence to establish that palm canyon had a legitimate nontax business_purpose for entering into the mld transaction and the transaction did not have a reasonable prospect of achieving a pretax profit a review of the mld transaction reveals a prearranged set of transactions that were not imbued with any meaningful economic_substance independent of tax benefits see horn v commissioner f 2d pincite see also sacks v commissioner f 3d pincite inasmuch as the mld transactions satisfied neither the subjective nor the objective prong of the economic_substance_doctrine we conclude that the mld contracts and creation and termination of the palm canyon partnership did not constitute genuine multiparty transactions with economic_substance that were compelled or encouraged by business or regulatory realities that were imbued with tax-independent considerations and that were not shaped by tax_avoidance features with meaningless labels accordingly we sustain respondent’s adjustments to palm canyon’s return v sec_6662 accuracy-related_penalty in the fpaa respondent determined that a 40-percent gross_valuation_misstatement penalty under sec_6662 b e and h applies on brief respondent argues that ahi’s purported dollar_figure million contribution of the long mld option should have been either zero or alternatively dollar_figure respondent also suggests that ahi overstated its basis in its partnership_interest and the basis in the canadian dollars position distributed in the purported liquidation of palm canyon by more than percent of the correct amount in the alternative respondent determined a 20-percent accuracy-related_penalty under sec_6662 on the portion of any underpayment resulting from his adjustments to items on palm canyon’s return attributable to negligence or disregard of rules and regulations or resulting in a substantial_understatement of income taxdollar_figure sec_6662 and b and a preliminary matter sec_1 jurisdiction the applicability of any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item must be determined at the partnership level sec_6226 sec_301_6221-1 proced admin regs see also new millennium trading l l c v commissioner t c ___ upholding the validity of sec_301_6221-1t c and d temporary proced admin regs fed reg date sec_301_6221-1t c temporary proced admin regs 89the commissioner may not stack or compound alternative components of the sec_6662 penalty to determine a penalty greater than the maximum penalty of percent on any given portion of an underpayment or percent if such portion is attributable to a gross_valuation_misstatement sec_1 c income_tax regs supra providing that any penalty addition_to_tax or additional_amount that relates to an adjustment of partnership_item is determined at the partnership level partnership-level determinations include all the legal and factual determinations that form the basis of the determination of any penalty addition_to_tax or additional_amount sec_301_6221-1 proced admin regs partner-level defenses to any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item may not be asserted in the partnership-level proceeding sec_301_6221-1 and d proced admin regs sec_301_6221-1t c and d temporary proced admin regs supra see also new millennium trading l l c v commissioner supra at ___ slip op pincite individual partners may raise partner- level defenses through separate refund actions following assessment and payment of the penalty sec_301_6221-1 and d proced admin regs partner-level defenses are limited to those that are personal to the partner or depend on the partner’s separate_return and cannot be determined at the partnership level id for example a partner may raise a personal reasonable_cause defense under sec_6664 id all other defenses are partnership-level defenses defenses of ahi as palm canyon’s managing member and tmp are partnership- level defenses see eg 131_tc_112 santa monica pictures llc v commissioner tcmemo_2005_104 burden of production under sec_7491 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by the code however sec_7491 does not shift the burden_of_proof which remains on the taxpayer 116_tc_438 petitioner incorrectly implies that the burden_of_proof falls on respondent with respect to the sec_6662 accuracy- related penalty petitioner does not however provide any support for its position it is well established that a taxpayer has the burden of proving that the commissioner’s determinations regarding the sec_6662 accuracy-related_penalty are incorrect id what is not so clear however is whether sec_7491 imposes the initial burden of production regarding the sec_6662 accuracy-related_penalty on the commissioner when the taxpayer is an entity that has petitioned this court under sec_6226 by its terms sec_7491 applies only to the liability of any individual for penaltiesdollar_figure thus in this proceeding sec_7491 i sec_90in contrast sec_7491 which provides the general_rule for shifting the burden_of_proof to the commissioner in certain continued arguably inapplicable because petitioner is not an individual see santa monica pictures llc v commissioner supra 330_fsupp2d_122 d conn affd 150_fedappx_40 2d cir we need not resolve this uncertainty even if we assume that respondent has the initial burden of production under sec_7491 with respect to the sec_6662 accuracy-related_penalty we are satisfied that respondent has carried any such burden with respect to the appropriateness of applying the accuracy-related_penalty consequently petitioner must come forward with evidence sufficient to persuade us that respondent's penalty determinations are incorrect higbee v commissioner supra pincite respondent has made several alternative determinations with respect to the accuracy-related_penalty we address each of them below b gross_valuation_misstatement sec_6662 and b imposes a 20-percent accuracy-related_penalty on the portion of an underpayment attributable to any substantial_valuation_misstatement a substantial_valuation_misstatement exists if the value of any property or the adjusted_basis of any property claimed by the continued circumstances applies in ascertaining the liability of a taxpayer taxpayer is percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis sec_6662 the penalty imposed by sec_6662 increases from to percent if the underpayment is attributable to a gross_valuation_misstatement sec_6662 a gross_valuation_misstatement occurs if the value of any property or the adjusted_basis of any property claimed by the taxpayer is percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis sec_6662 we have concluded that the mld transaction including the mld contracts and the creation and termination of the palm canyon partnership lacked economic_substance our conclusion as it pertains to the admission of cf advisors as a palm canyon member and the purchase of its partnership_interest which in turn resulted in creation and termination of the palm canyon partnership effectively disregards the palm canyon partnership for federal_income_tax purposes in petaluma fx partners llc v commissioner t c pincite we held that if a partnership is disregarded for tax purposes the correct outside bases of the purported partners is zerodollar_figure in petaluma we also 91although we have held that generally the basis in a partner’s partnership_interest is not a partnership_item that must be determined at a partnership-level proceeding see 129_tc_11 affd and remanded on other grounds sub nom 581_f3d_297 6th cir we have also held that if a partnership continued held that if a partnership is disregarded for tax purposes the gross_valuation_misstatement penalty appliesdollar_figure id pincite petitioner argues that the gross_valuation_misstatement penalty does not apply because the tax_deficiency resulting from respondent’s adjustments is attributable to the lack of economic_substance of the mld contracts and not to a valuation misstatement in support of its argument petitioner primarily continued is disregarded for federal_income_tax purposes the court has jurisdiction in a partnership-level proceeding to determine that there can be no outside bases in such partnership see 131_tc_84 92the majority of the courts of appeals that have ruled on the application of the valuation_misstatement_penalty in the context of a disregarded transaction under both sec_6662 and its predecessor statute sec_6659 follows a similar approach see eg 196_f3d_147 3d cir whenever a taxpayer knowingly invests in a tax_avoidance entity which the taxpayer should know has no economic_substance the valuation_overstatement_penalty is applied as a matter of course affg tcmemo_1997_385 118_f3d_184 4th cir the valuation_overstatement_penalty applied because the value overstatement was a primary reason for the disallowance of the claimed tax benefits affg tcmemo_1996_167 982_f2d_163 6th cir the entire artifice of the tax_shelter at issue was constructed on the foundation of the overvaluation of its assets affg tcmemo_1991_449 933_f2d_143 2d cir the lack of economic_substance was due in part to the overvaluation and thus the underpayment was attributable to the valuation_overstatement affg tcmemo_1989_684 as supplemented by tcmemo_1990_205 876_f2d_616 8th cir when an underpayment stems from disallowed depreciation_deductions or investment_credit due to lack of economic_substance the deficiency is attributable to overstatement of value affg tcmemo_1988_427 see also santa monica pictures llc v commissioner tcmemo_2005_104 80_fedclaims_11 relies on 893_f2d_225 9th cir affg tcmemo_1988_416 in gainer the tax_deficiency at issue resulted from the taxpayer’s failure to place an asset in service during the relevant tax_year and not from the overvaluation of the property itself id because the commissioner disallowed the taxpayer’s claimed tax benefits on grounds independent from any valuation_overstatement the court_of_appeals for the ninth circuit concluded that the resulting underpayment_of_tax was not attributable to a valuation misstatement id pincite petitioner argues that ahi’s overstated basis in its palm canyon partnership_interest does not constitute a valuation misstatement because it was not attributable to the valuation of any asset or position the facts in gainer v commissioner supra are distinguishable from the present set of facts in gainer the court disallowed the claimed tax benefits on grounds independent from any alleged valuation misstatement in contrast ahi’s claimed inflated basis in its palm canyon partnership_interest directly contributed to our decision to disregard the mld transaction on economic_substance grounds achieving an inflated basis in ahi’s palm canyon partnership_interest was the primary objective of the tax_avoidance scheme that mr hamel pursued the substantial tax loss on the disposition of the canadian dollars position depended directly on ahi’s inflated basis in its palm canyon partnership_interest the dollar_figure million overstatement of basis claimed by ahi represented the predetermined amount mr hamel needed to negate hi sec_2001 federal_income_tax liability accordingly the underpayment resulting from our decision to disregard the mld transaction as a whole is directly attributable to the overstatement of ahi’s adjusted_basis in its palm canyon partnership_interest petitioner also cites 472_fsupp2d_885 e d tex affd in part vacated in part and remanded 568_f3d_537 5th cir in which the u s district_court for the eastern district of texas held that the valuation_misstatement_penalty does not apply when a transaction is disregarded for lack of economic_substance finding that the resulting underpayment_of_tax is attributable to the disregard of the transaction and not to a valuation misstatement the district_court cited 902_f2d_380 5th cir revg tcmemo_1988_408 as controlling see klamath strategic inv fund llc v united_states f_supp 2d pincite in heasley v commissioner supra pincite another case on which petitioner attempts to rely the court_of_appeals for the fifth circuit indicated that the commissioner can impose a valuation_misstatement_penalty only where the underpayment is attributable to a valuation_overstatement and not where the deficiency is attributable to an improper deduction or credit in heasley the court_of_appeals for the fifth circuit noted that whenever the i r s totally disallows a deduction or credit the i r s may not penalize the taxpayer for a valuation_overstatement included in that deduction or credit id see also 556_f3d_1056 9th cir affg in part and revg in part tcmemo_2006_131 we believe that we are not constrained by the precedents of the courts of appeals for the ninth or fifth circuit for the following reasons under 54_tc_742 affd 445_f2d_985 10th cir we follow any decisions of the u s court_of_appeals to which appeal lies that are squarely on point sec_7482 provides that in the case of a petition filed under sec_6226 a decision by this court may be reviewed by the u s court_of_appeals for the circuit in which the partnership has its principal_place_of_business appellate venue under sec_7482 is determined as of the time the petition seeking redetermination of tax_liability was filed with the court sec_7482 flush language if for any reason no subparagraph of sec_7482 applies then the decision may be reviewed by the court_of_appeals for the district of columbia circuit id the secretary and the taxpayer may also elect to stipulate in writing the u s court_of_appeals to which appeal lies sec_7482 although both parties stated in their opening briefs that this case is appealable to the court_of_appeals for the ninth circuit respondent has reversed course and argues in his reply brief that venue for an appeal is the court_of_appeals for the district of columbia circuit we agree that venue for an appeal is the court_of_appeals for the district of columbia circuit palm canyon’s partnership status was terminated for federal tax purposes on date when ahi purchased cf advisors’ partnership_interest and palm canyon reverted to a single-member limited_liability_company palm canyon’ sec_2001 form_1065 is clearly marked as a final return the parties also stipulated that palm canyon’s status as a limited_liability_company under the laws of the state of delaware was cancelled on date accordingly we conclude that the palm canyon partnership did not have a principal_place_of_business when the petition was filed the court_of_appeals for the district of columbia circuit has not yet considered the issue of whether the valuation_misstatement_penalty applies to the underpayments attributable to overstated basis in property where the transaction is a sham or lacks economic_substance accordingly we may give effect to our own views on the issue see golsen v commissioner supra pincite as discussed above we have held that when a partnership is disregarded for tax purposes the gross_valuation_misstatement penalty applies petaluma fx partners llc v commissioner t c pincite our holding is consistent with views of the majority of the courts of appeals that have addressed whether the valuation_misstatement_penalty applies to disregarded transactions see cases cited supra note we sustain the 40-percent gross valuation misstatment penalty under sec_6662 c negligence sec_6662 and b imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with code provisions or to exercise ordinary and reasonable care in preparing a tax_return sec_6662 sec_1_6662-3 income_tax regs rules or regulations include the provisions of the code temporary or final regulations issued under the code and revenue rulings or notices issued by the irs sec_1_6662-3 income_tax regs negligence is determined by testing a taxpayer’s conduct against that of a reasonable prudent person see 731_f2d_1417 9th cir affg 79_tc_714 negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1_6662-3 income_tax regs a return position that has a reasonable basis is not attributable to negligence sec_1_6662-3 income_tax regs a reasonable basis connotes significantly more than not being frivolous or patently improper sec_1_6662-3 income_tax regs the reasonable basis standard is not satisfied by a return position that is merely arguable or colorable id petitioner argues that because the relevant inquiry is whether ahi as palm canyon’s managing member and tmp was negligent in executing the mld transaction we must focus solely on the conduct of mr hamel the sole owner of ahi through thighmaster at all relevant times petitioner asks that we exclude mr lamb from our negligence analysis because he was not an ahi officer until after the mld transaction occurred and he had no financial interest or legal authority over palm canyon or ahi at that time according to petitioner mr hamel reasonably relied on several experts including mr lamb mr brooks mr barish and pryor cashman in his decision to enter the mld transaction petitioner argues that mr hamel relied on mr lamb to investigate the mld transaction assess the credibility of mr brooks discuss the pryor cashman opinion with mr kushner and work with mr kipp palm canyon’s return preparer petitioner also argues that mr hamel relied on mr brooks with respect to the investment decisions and technical aspects of the mld transaction and that mr hamel depended on mr barish to perform due diligence with respect to the mld transaction and pryor cashman opinion lastly petitioner argues that mr hamel relied on the pryor cashman opinion for the tax treatment of the mld transaction petitioner concludes that because the mld transaction involved complicated issues and ample credible legal authority existed for the position palm canyon took on its return mr hamel acted reasonably and in a prudent manner in relying on their advice we do not agree with petitioner’s attempt to exclude mr lamb from the ambit of our analysis of the negligence_penalty while we agree that we must examine the conduct of ahi because it was the managing member and tmp of palm canyon we are not restricted to examining the behavior of mr hamel mr lamb served as a director and held the offices of treasurer cfo and secretary of ahi while mr lamb did not hold a formal position with ahi until after the mld transaction he began serving as a 93the applicability of the negligence_penalty depends on the conduct of the partnership’s partners see jade trading llc v commissioner fed cl pincite while cf advisors was also a member in palm canyon in we do not examine the behavior of cf advisors’ sole member mr brooks because he played no role in the decision to execute the mld transaction or in the reporting of the tax treatment as discussed above cf advisors’ transitory membership in palm canyon was merely a means to achieve the tax_benefit contemplated by the mld transaction see supra pp director and officer as of date before palm canyon filed its return during this time mr lamb had ample opportunity to review the tax consequences of the mld transaction including the conclusions reached in the pryor cashman opinion and investigate its proper tax reporting because of his intimate involvement with the mld transaction mr lamb was well positioned to assess its viability mr lamb acquiesced in palm canyon’s tax treatment of the mld transaction and signed palm canyon’s return as ahi’s cfo accordingly we analyze mr hamel’s and mr lamb’s involvement in the mld transaction in assessing whether ahi was negligent as we discussed above cantley sedacca promoted the mld strategy as a tax_avoidance scheme to approximately clients including mr lamb who then introduced the strategy to mr hamel for a dollar_figure fee cantley sedacca provided mr hamel with a foreign_currency investment arrangement designed to generate a substantial tax loss that would obliterate mr hamel’s projected income before neither mr hamel nor mr lamb had experience with or expressed interest in foreign_currency investments and the hamel companies had no need for those investments mr lamb’s initial reaction to the tax benefits generated by the mld strategy was that they were too good to be true despite the numerous red flags surrounding the legitimacy of the mld strategy mr hamel and mr lamb conducted a limited investigation of the principal parties involved in executing the mld transaction mr hamel essentially delegated all responsibility to investigate the mld strategy to mr lamb mr lamb and mr barish conducted only a superficial investigation of the parties involved mr lamb’s background check on mr brooks consisted of internet research mr barish’s investigation of cantley sedacca was limited to verifying whether it was a valid law firm and confirming that mr ivsan received an ll m from new york university no one investigated mr kushner or pryor cashman and their role in promoting the mld strategy the background report on mr brooks that mr barish obtained from mr wells provided little information aside from confirming mr brooks’ identity mr lamb and mr barish attempted to gain authorization from mr brooks to obtain his credit report but mr brooks denied this request neither mr lamb nor mr barish attempted to verify the clients mr brooks claimed to have mr hamel also delegated to mr lamb and mr barish all responsibility to investigate the technical aspects of the mld strategy however mr lamb limited his investigation of the mld contracts to internet research on mlds mr lamb did not attempt to verify the pricing of the mld options using the black-scholes pricing model or consult anyone independent of cantley sedacca regarding the technical aspects of the mld transaction mr lamb did not provide any opinion regarding the proper tax treatment of the mld transaction he testified that he did not understand the technical tax aspects of the mld transaction and was unqualified to analyze the technical issues contained in the pryor cashman opinion likewise mr barish did not provide an opinion regarding the proper tax treatment of the the mld transaction mr barish relied on the pryor cashman opinion and he and mr lamb recommended that mr hamel proceed with the mld transaction however any reliance on the pryor cashman opinion was unreasonable for several reasons first pryor cashman which prepared between and tax opinions relating to the mld strategy during and was part of the cantley sedacca promoter team and had a conflict of interest see 471_f3d_1021 9th cir a taxpayer cannot negate the negligence_penalty through reliance on a transaction’s promoters or on other advisors who have a conflict of interest affg tcmemo_2004_269 115_tc_43 reliance may be unreasonable when it is placed upon insiders promoters or their offering materials or when the person relied upon has an inherent conflict of interest that the taxpayer knew or should have known about affd 299_f3d_221 3d cir second pryor cashman explicitly stated that the pryor cashman opinion may not be relied upon and is not otherwise released unless and until it receives signed investor representations from mr hamel mr hamel did not provide the required signed representations mr lamb a c p a is an experienced tax practitioner who knew that the mld strategy was highly suspect he knew that the mld strategy was geared toward tax_avoidance despite this knowledge mr lamb as treasurer and cfo of ahi failed to make a reasonable attempt to ascertain the correctness of palm canyon’s tax treatment of the mld transaction through a proper and thorough investigation accordingly we hold that the underpayment resulting from the mld transaction was attributable to negligence and we sustain respondent’s alternative determination under sec_6662 d substantial_understatement sec_6662 and b imposes a 20-percent accuracy-related_penalty on the portion of an underpayment attributable to any substantial_understatement_of_income_tax an understatement is defined as the excess of the amount of tax required to be shown on the return for a taxable_year over the amount of tax imposed that is shown on the return reduced by any rebate sec_6662 an understatement of income_tax is substantial if the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure dollar_figure in the case of a corporation sec_6662 any understatement is reduced to the extent it is attributable to an item if there is or was substantial_authority for the taxpayer’s treatment for such item or the taxpayer adequately discloses the relevant facts affecting the item’s tax treatment in the return or a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 however if an item is attributable to a tax_shelter adequate_disclosure will not allow a taxpayer to avoid the substantial_understatement_penalty and substantial_authority will not reduce a taxpayer’s understatement unless the taxpayer reasonably believed that his tax treatment of the item was more_likely_than_not the proper treatment sec_6662 for purposes of sec_6662 a tax_shelter is defined as a partnership or other entity any investment plan or arrangement or any other plan or arrangement if a significant purpose of such partnership entity plan or arrangement is the avoidance or evasion of federal_income_tax sec_6662 petitioner contends that palm canyon had substantial_authority for its tax treatment of the mld transaction and that palm canyon adequately disclosed this position on its returndollar_figure petitioner also asserts that even if the mld transaction constituted a tax_shelter under sec_6662 on the basis of the existing authority at the time the mld transaction occurred palm canyon reasonably believed that more_likely_than_not the tax benefits would be respected petitioner cites the bryan cave opinion and the pryor cashman opinion as the authority on which mr hamel and his advisers relied in reaching their conclusion that their position on the mld transaction was more_likely_than_not proper because the sole purpose of the mld transaction was tax_avoidance we have disregarded the effects of the mld transaction under the economic_substance_doctrine accordingly we conclude that the mld transaction meets the definition of a tax_shelter under sec_6662 petitioner therefore may not reduce palm canyon’s understatement by demonstrating adequate_disclosure see sec_6662 in order to avoid liability for the sec_6662 penalty under the substantial_understatement prong petitioner must show that palm canyon had substantial_authority for its tax treatment of the mld transaction and that 94the amount of the understatement attributable to respondent’s adjustments to palm canyon’s partnership items must be determined at the partner level see sec_301 a - e a -1 a proced admin regs however whether palm canyon had substantial_authority or adequately disclosed the mld transaction must be determined at the partnership level see sec_6226 it reasonably believed that this tax treatment was more_likely_than_not proper see sec_6662 substantial_authority for the tax treatment of an item exists only if the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment sec_1_6662-4 income_tax regs the weight accorded an authority depends on its relevance and persuasiveness and the type of document providing the authority sec_1_6662-4 income_tax regs whether substantial_authority exists is determined by an objective standard involving an analysis of the law and application of the law to relevant facts sec_1_6662-4 income_tax regs the taxpayer’s belief that there is substantial_authority for the tax treatment of an item is thus not relevant in determining whether there is substantial_authority for that treatment sec_1_6662-4 income_tax regs the substantial_authority standard requires more than the reasonable basis standard of sec_1_6662-3 income_tax regs significantly higher than not frivolous or patently improper but is less stringent than the more_likely_than_not standard greater than 50-percent likelihood of the position being upheld sec_1_6662-4 income_tax regs substantial_authority must exist at the time the return is filed or must have existed at the end of the taxpayer’s taxable_year in this case date and date respectively sec_1_6662-4 income_tax regs petitioner bears the burden of proving substantial_authority see higbee v commissioner t c pincite petitioner’s position with respect to the tax treatment of the mld transaction relies on helmer v commissioner tcmemo_1975_160 and its progeny for the proposition that contingent liabilities such as the short mld option do not constitute liabilities under sec_752 however reliance on helmer is not enough to establish substantial_authority for palm canyon’s reporting of the mld transaction petitioner must also show that it made a reasonable evaluation of the law regarding economic_substance and that that evaluation enabled it reasonably to conclude that it was more_likely_than_not that the mld transaction would be respected for federal_income_tax purposes the ability of courts to disregard transactions devoid of economic_substance is well established see horn v commissioner f 2d pincite the sham_transaction doctrine is an important judicial device for preventing the misuse of the tax code the doctrine generally works to prevent taxpayers from claiming the tax benefits of transactions which although they may be within the language of the code are not the type of transaction congress intended to favor any evaluation of authority for purposes of sec_6662 with respect to a tax_shelter transaction must take the law with respect to economic_substance into account neither palm canyon nor its tmp and advisers evaluated the mld transaction for its economic_substance and they did not conclude on the basis of any reasonable investigation that the transaction would be respected for federal_income_tax purposes palm canyon received ample warning that respondent was not likely to respect its tax treatment of the mld transaction on date more than a year before the mld transaction occurred the irs published notice_2000_44 supra in which the irs discussed certain types of transactions designed to produce noneconomic tax losses by artificially overstating partnership basis and explained that such losses were not allowable as deductions for federal_income_tax purposes and could result in penalties to taxpayers the notice provided the following transaction as an example which absent the offsetting dollar_figure million deposits and fixed yield provisions resembles the mld transaction a taxpayer purchases and writes options and purports to create substantial positive basis in a partnership_interest by transferring those option positions to a partnership for example a taxpayer might purchase call options for a cost of dollar_figurex and simultaneously write offsetting call options with a slightly higher 95notices published by the irs in the internal_revenue_bulletin are considered authority for purposes of determining whether there is substantial_authority for the tax treatment of an item sec_1_6662-4 income_tax regs strike_price but the same expiration date for a premium of slightly less than dollar_figurex those option positions are then transferred to a partnership which using additional_amounts contributed to the partnership may engage in investment activities under the position advanced by the promoters of this arrangement the taxpayer claims that the basis in the taxpayer’s partnership_interest is increased by the cost of the purchased call options but is not reduced under sec_752 as a result of the partnership’s assumption of the taxpayer’s obligation with respect to the written call options therefore disregarding additional_amounts contributed to the partnership transaction costs and any income realized and expenses_incurred at the partnership level the taxpayer purports to have a basis in the partnership_interest equal to the cost of the purchased call options dollar_figurex in this example even though the taxpayer’s net economic outlay to acquire the partnership_interest and the value of the partnership_interest are nominal or zero on the disposition of the partnership_interest the taxpayer claims a tax loss dollar_figurex in this example even though the taxpayer has incurred no corresponding economic loss id c b pincite in the notice the irs concluded that tax losses from these transactions and any other similar arrangements were not allowable as deductions for federal_income_tax purposes id the notice also stated that transactions that are the same as or substantially_similar to the one described above may be subject_to challenge under sec_752 sec_1_701-2 income_tax regs or other antiabuse rules and could result in the sec_6662 accuracy-related_penalty id c b pincite there was no difference in essence between the mld contracts and the options described in the notice because the deposit and fixed yield provisions of the mld contracts were identical those identical provisions apart what remains of the set of mld contracts is a pair of options similar to the ones addressed by the notice we conclude that at the time petitioner filed palm canyon’s return petitioner did not have substantial_authority for its tax treatment of the mld transaction consequently we need not decide whether petitioner reasonably believed that the tax treatment of the mld transaction was more_likely_than_not proper we sustain respondent’s alternative determination that the substantial_understatement_penalty is appropriate e sec_6664 reasonable_cause exception the accuracy-related_penalty imposed under sec_6662 does not apply with respect to any portion of an underpayment as to which the taxpayer can demonstrate reasonable_cause and good_faith sec_6664 reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item see neonatology associates p a v commissioner t c pincite the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is generally the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer id a taxpayer may demonstrate reasonable_cause through reliance on the advice of a professional tax adviser as to the proper treatment of an item id see also neonatology associates p a v commissioner supra pincite the taxpayer must demonstrate that reliance on professional advice was reasonable and that the taxpayer acted in good_faith sec_1_6664-4 income_tax regs all facts and circumstances will be considered in determining whether a taxpayer has reasonably relied in good_faith on professional tax_advice as to the treatment of the plan or arrangement under federal tax law sec_1_6664-4 income_tax regs the professional advice must be based upon all pertinent facts and circumstances and the law as it relates to those facts and circumstances sec_1_6664-4 income_tax regs the advice must consider the taxpayer’s purposes for entering a transaction and for structuring a transaction in a particular manner id the advice cannot be based on unreasonable factual or legal assumptions and cannot unreasonably rely on the representations statements findings or agreements of the taxpayer or any other person sec_1_6664-4 income_tax regs reliance may be unreasonable when it is placed on insiders promoters or their offering materials or when the person relied on has an inherent conflict of interest that the taxpayer knew about or should have known about see hansen v commissioner f 3d pincite neonatology associates p a v commissioner supra pincite petitioner bears the burden of proving reasonable_cause see higbee v commissioner t c pincite petitioner argues that palm canyon had reasonable_cause for the reporting position it claimed on its return petitioner contends that mr hamel who was not sophisticated in tax matters reasonably relied on his team of advisers in proceeding with the mld transaction petitioner claims that mr hamel employed mr lamb to investigate the parties involved and mr barish to review the tax aspects of the mld transaction according to petitioner mr lamb and mr barish both reviewed the pryor cashman opinion and advised mr hamel to proceed with the tax reporting of the mld strategy on the basis of the opinion’s conclusion that palm canyon’s tax treatment of the mld transaction would more_likely_than_not be respected in assessing whether palm canyon had reasonable_cause we examine ahi’s role in the mld transaction as palm canyon’s managing member and tmp specifically we focus on the conduct of mr hamel petitioner’s sole owner and an ahi director and mr lamb who also was an ahi director and its treasurer cfo petitioner has not shown that ahi as palm canyon’s managing member exercised ordinary business care and prudence in the tax treatment of the mld transaction mr hamel played virtually no role in analyzing the tax aspects of the mld transaction electing instead to delegate this responsibility to mr lamb and mr barish neither mr barish nor mr lamb as ahi’s treasurer cfo conducted a proper investigation of the mld transaction despite their recognition that the mld strategy was a tax_avoidance scheme neither mr barish nor mr lamb provided an opinion with respect to the mld transaction instead they relied on opinions from bryan cave and pryor cashman any reliance on the pryor cashman opinion was misplaced because pryor cashman was part of cantley sedacca’s promoter team and had a conflict of interest in addition palm canyon could not rely on the pryor cashman opinion because mr hamel failed to provide signed representations which were an express condition of reliance lastly palm canyon could not rely on the pryor cashman opinion because palm canyon and its advisers did not provide pryor cashman with necessary facts that would have affected pryor cashman’s conclusions sec_1_6664-4 income_tax regs significantly pryor cashman did not receive documents pertaining to the termination of cf advisors as a member of palm canyon or the early termination of the mld contracts nor did it receive information that might have led an independent professional adviser to conclude that the various steps of the mld transaction were predetermined any reliance on the bryan cave opinion was improper because it was not prepared for palm canyon and did not necessarily focus on facts peculiar to it accordingly we reject petitioner’s contention that palm canyon had reasonable_cause and acted in good_faith with respect to its tax treatment of the mld transaction and we sustain the sec_6662 accuracy-related_penalty determined by respondent vi conclusion we sustain respondent’s adjustments to palm canyon’s return we find that the mld transaction lacked economic_substance and thus hold that it should not be respected for federal_income_tax purposes we further sustain respondent’s determination as to the sec_6662 accuracy-related_penalty petitioner failed to establish that there was no gross_valuation_misstatement within the meaning of sec_6662 alternatively petitioner failed to prove that palm canyon was not negligent within the meaning of sec_6662 and that the penalty_for_substantial_understatement_of_income_tax under sec_6662 should not apply petitioner failed to establish that palm canyon had reasonable_cause under sec_6664 we have considered all the other arguments made by petitioner and to the extent not discussed above we conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
